 

 
 EXHIBIT 10.1


 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS *. A COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

 
 
Execution Copy


 


 


 
RESEARCH, DEVELOPMENT AND COMMERCIALIZATION LICENSE AGREEMENT
 
by and between
 
MERCK & CO., INC.
 
and
 
GERON CORPORATION
 


 
 
 



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 


 
 
1. DEFINITIONS
2. RESEARCH PROGRAM; CLINICAL DEVELOPMENT PROGRAM
2.1 Research Program
2.2 Conduct of Research
2.3 Joint Research Committee
2.4 Clinical Development of Non-DC Products
2.5 Records and Reports
2.6 Program Patent Rights and Program Know-How
2.7 AE Reporting
3. LICENSE; OPTION; DEVELOPMENT AND COMMERCIALIZATION
3.1 License Grants
3.2 Research License and Option for DC Products
3.3 License and Option Grants to Geron
3.4 No Implied Licenses; Retained Rights
3.5 Diligence in Development and Commercialization
3.6 Option of Geron to Co-promote in the United States
3.7 Bankruptcy
4. CONFIDENTIALITY AND PUBLICATION
4.1 Nondisclosure Obligation
4.2 Geron Know-How
4.3 Publication
4.4 Publicity/Use of Names/Disclosure of Terms
5. PAYMENTS; ROYALTIES AND REPORTS
5.1 License Fee
5.2 Option Fee
5.3 Milestone Payments
5.4 Royalties for Non-DC Products
5.5 Reports; Payment of Royalty
5.6 Audits
5.7 Payment Exchange Rate
5.8 Income Tax Withholding
6. REPRESENTATIONS AND WARRANTIES; COVENANTS
6.1 Representations and Warranties
6.2 Representation and Covenant by Geron Related to Colorado Agreement
6.3 Limitation of Liability.
7. INDEMNIFICATION; INSURANCE
7.1 Indemnification by Geron
7.2 Indemnification by Merck
7.3 Notification of Claims; Conditions to Indemnification Obligations
7.4 Insurance
8. PATENT PROVISIONS
8.1 Geron Patent Rights
8.2 Licensed Program Patent Rights
8.3 Patent Term Restoration
9. TERM AND TERMINATION
9.1 Term and Expiration
9.2 Termination by Merck
9.3 Termination for Cause
9.4 Effect of Expiration or Termination; Survival
10. MISCELLANEOUS
10.1 Force Majeure
10.2 Assignment/ Change of Control
10.3 Severability
10.4 Notices
10.5 Applicable Law
10.6 Dispute Resolution
10.7 Entire Agreement; Amendments
10.8 Headings
10.9 Independent Contractors
10.10 Waiver 
10.11 Cumulative Remedies 
10.12 Waiver of Rule of Construction 
10.13 Counterparts 
Telomerase and Cancer 
Geron Corporation 
1
8
8
8
10
11
12
12
13
14
14
16
17
17
17
18
19
19
19
20
21
21
22
22
22
22
23
24
25
25
26
26
26
27
27
27
27
28
28
28
29
29
30
33
33
33
33
34
35
35
35
35
36
36
37
38
38
38
38
38
39
3
4
 
 
 
 
 
 
 
 
 
 
   
 
       

 


 
 i

--------------------------------------------------------------------------------


 
 
 
 ii

--------------------------------------------------------------------------------


iii


--------------------------------------------------------------------------------


RESEARCH, DEVELOPMENT AND COMMERCIALIZATION LICENSE AGREEMENT
 
THIS AGREEMENT, effective as of July 15, 2005, the Effective Date, by and
between MERCK & CO., INC., a corporation organized and existing under the laws
of New Jersey (“Merck”) and GERON CORPORATION, a corporation organized and
existing under the laws of Delaware (“Geron”).
 
RECITALS:
 
WHEREAS, Geron has expertise and access to certain intellectual property rights
related to Telomerase (as hereinafter defined) and dendritic cell-based
vaccines, and is involved in on-going human clinical trials utilizing Telomerase
as an antigen in dendritic cell-based vaccines;
 
WHEREAS, Merck has expertise and access to intellectual property rights related
to various vaccine platform technologies, including adenovirus and DNA-based
vaccines;
 
WHEREAS, Merck and Geron desire to enter into a research collaboration to
develop Telomerase vaccines in the Field (as hereinafter defined) upon the terms
and conditions set forth herein; and
 
WHEREAS, Merck desires to obtain an exclusive license under the Geron Patent
Rights, Geron Know-How and Geron’s rights to Program Patent Rights and Program
Know-How, to develop and commercialize Non-DC Products in the Field, and an
exclusive option to enter into an exclusive arrangement (or non-exclusive
arrangement if mutually agreed by the Parties), subject to any pre-existing
obligations of Geron to Third Parties, to develop Products containing Dendritic
Cells in the Field (as such terms are hereinafter defined), upon the terms and
conditions set forth herein, and Geron desires to grant such a license and
option to license;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:
 
1.
 DEFINITIONS

 
Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:
 
 1.1
"Act" shall mean, as applicable, the United States Federal Food, Drug and
Cosmetic Act, 21 U.S.C.  301 et seq., and/or the Public Health Service Act, 42.
U.S.C.  262 et seq., as such may be amended from time to time.
   
 1.2
“Adeno/DNA Product” shall mean a Product comprising an Adenoviral Vaccine and/or
a DNA Vaccine.
   
   1.3
“Adenoviral Vaccine” shall mean a vaccine containing an adenoviral vector, which
adenoviral vector encodes a Telomerase Antigen.
   
1.4
“Affiliate” means any individual, corporation, association or other business
entity which directly or indirectly controls, is controlled by or is under
common control with the Party in question. As used in this definition of
“Affiliate,” the term “control” means the direct or indirect ownership of fifty
percent (50%) or more of the stock having the right to vote for directors
thereof or the ability to otherwise control the management of the corporation or
other business entity whether through the ownership of voting securities, by
contract, resolution, regulation or otherwise; provided, however, that the term
“Affiliate” shall not include subsidiaries or other entities in which a Party or
its Affiliates owns a majority of the ordinary voting power necessary to elect a
majority of the board of directors or other governing body, but is restricted
from electing such majority by contract or otherwise until the time such
restrictions are no longer in effect.

 
 
1
 

--------------------------------------------------------------------------------


 
 1.5
“Antigen” shall mean a vaccine component which elicits a clinically relevant
humoral and/or cellular immune response.
   
 1.6
 “Boost” shall mean the administration to a patient of a Non-DC Product after a
Prime vaccine has been administered to such patient, with the purpose of such
Boost being to maintain and/or increase the patient’s cellular and/or humoral
immune response.
   
 1.7
 “Calendar Quarter” shall mean the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.
   
 1.8
 “Clinical Development Plan” or “CDP” shall have the meaning provided in Section
2.4.1.
   
 1.9
“Calendar Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
   
 1.10
 “Clinical Trial” shall mean a clinical study of a Product involving the
administration of Product to patients, and includes any Phase I Clinical Trial,
Phase II Clinical Trial or Phase III Clinical Trial, as applicable.
   
 1.11
 “Combination Product” shall mean a Non-DC Product that contains one or more
Antigens in addition to a Telomerase Antigen.
   
 1.12
 “Commercially Reasonable Efforts”shall mean, (a) with respect to the efforts to
be expended by a Party to accomplish a particular objective, the good-faith and
diligent efforts that such Party would normally use to accomplish a similar
objective under similar circumstances, and (b) with respect to the research,
development or commercialization of a Product, such efforts as are substantially
equivalent to those efforts and resources commonly used by a Party for a
comparable product, taking into account commercially relevant factors such as
(as applicable) stage of development, product life, market potential and
regulatory issues. Commercially Reasonable Efforts shall be determined on a
market-by-market and Indication-by-Indication basis for a particular Product,
and it is anticipated that the level of effort will be different for different
markets, and will change over time, reflecting changes in the status of the
Product and the market(s) involved. The determination of Commercially Reasonable
Efforts with respect to Products shall also take into account the broad
potential applicability of telomerase vaccines across a wide range of cancers.
   
 1.13
 “Control”, “Controls” or “Controlled by”shall mean the ownership of or the
ability of a Party to grant access to, or a license or sublicense of, any item
or right as provided for herein without violating the terms of any agreement or
other arrangement with any Third Party existing at the time such Party would be
required hereunder to grant the other Party such access or license or
sublicense.
   
 1.14
 “Dendritic Cells” or “DC” shall mean a mammalian cell that, as part of an ex
vivo or in vitro preparation, can be used to present an antigen to the immune
system. For the avoidance of doubt, Dendritic Cells shall include, but not be
limited to, the type of cells commonly referred to scientifically as “dendritic
cells.”

 
 
 2
 

--------------------------------------------------------------------------------


 
1.15
“DC Technology” shall mean technology specifically relating to Dendritic Cells,
and the use and methods of manufacture thereof. For avoidance of doubt, DC
Technology does not include technology related to DC/Non-DC Therapies and/or
DC/Adeno/DNA Therapies.
   
 1.16
“DC Product” shall mean a Product that comprises a Dendritic Cell.
   
 1.17
“DC/Adeno/DNA Therapy” shall mean a treatment regimen comprising the
administration to a patient of both a DC Product and an Adeno/DNA Product.
   
 1.18
“DC/Non-DC Therapy” shall mean a treatment regimen comprising the administration
to a patient of both a DC Product as a Prime and a Non-DC Product as a Boost,
provided that the Non-DC Product is not an Adeno/DNA Product.
   
 1.19
“Directed” shall mean, with respect to a Telomerase Antigen, that such
Telomerase Antigen elicits a detectable humoral and/or cellular immune response
against Telomerase.
   
 1.20
“DNA Vaccine” means a vaccine comprising a DNA plasmid vector. For the avoidance
of doubt, a vaccine that comprises a Dendritic Cell containing a DNA plasmid
vector is not a DNA Vaccine.
   
 1.21
“Effective Date” shall mean the date first set forth in the first paragraph of
this Agreement.
   
 1.22
“EMEA” shall mean the European Medicines Agency.
   
 1.23
“European Union” shall mean the countries that are members of the European Union
as of the Effective Date of this Agreement.
   
 1.24
“Field" shall mean the treatment, modulation and/or prophylaxis of cancer,
and/or other diseases mediated by hyperproliferation of cells, in humans.
   
 1.25
“Filing” of an NDA shall mean the acceptance by a Regulatory Authority of an NDA
for filing.
   
 1.26
“First Commercial Sale” shall mean, with respect to any Product, the first sale
for end use or consumption of such Product in a country, excluding, however, any
sale or other distribution for use in a Clinical Trial.
   
 1.27
“Fusion Protein” shall mean a conjugate which, (i) is Directed to Telomerase;
(ii) comprises a heterologous protein conjugated with a Telomerase Antigen,
which conjugate is not specifically covered by a Valid Patent Claim at the time
such conjugate is Invented; and (iii) provides benefit as a vaccine component
due to its capacity to induce an immune response cross-reactive against
Telomerase which response is superior in quality to that induced by the
corresponding wild-type epitope, as assessed by (x) *; (y) *; or (z) * and (b)
any nucleic acid sequence which encodes the conjugate set forth in (a).

 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
3
 

--------------------------------------------------------------------------------


 
 1.28
“Geron Know-How” shall mean all information and Materials, other than Geron
Patent Rights, including but not limited to discoveries, improvements,
processes, methods, protocols, formulas, data, inventions know-how and trade
secrets, patentable or otherwise, which during the term of this Agreement (i)
are Controlled by Geron or its Affiliates, (ii) are not generally known and
(iii) relate to Telomerase Antigen or are otherwise mutually agreed by the
Parties to be necessary or useful to Merck in the Field, including without
limitation, in connection with the Research Program and the research,
development, manufacture, marketing, use or sale of a Non-DC Product in the
Territory; excluding, however, any Program Patent Rights and Program Know-How.
   
 1.29
“Geron Patent Rights” shall mean any and all Patent Rights in the Territory
which during the term of this Agreement (i) are Controlled by Geron, exist as of
the Effective Date and which claim or cover Telomerase, Telomerase Antigens
and/or Non-DC Products; or (ii) arise after the Effective Date, are Controlled
by Geron, and which claim or cover Telomerase and/or Telomerase Antigens,
excluding, however, any Program Patent Rights. Geron Patent Rights shall
include, but not be limited to, those Patent Rights attached as Schedule 1.28.
   
 1.30
“Geron Program Patent Rights” shall mean Program Patent Rights which are owned
by Geron pursuant to Sections 2.6.2, 2.6.3, or 2.6.4(a).
   
 1.31
“GLP” or “Good Laboratory Practice” shall mean the applicable then-current
standards for laboratory activities for pharmaceuticals or biologicals, as set
forth in the Act and any regulations or guidance documents promulgated
thereunder, as amended from time to time, together with any similar standards of
good laboratory practice as are required by any Regulatory Authority in the
Territory.
   
 1.32
“IND” shall mean an Investigational New Drug application, Clinical Study
Application, Clinical Trial Exemption, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.
   
 1.33
“Indication” shall mean the primary prophylactic and/or therapeutic purpose for
which a Non-DC Product is developed specifically directed towards obtaining
regulatory approval for use of such Non-DC Product pursuant to an approved label
claim. A single Indication shall include the primary disease and variants or
sub-divisions or sub-classifications within such primary disease. For example,
for purposes of the Agreement, breast cancer is a single Indication; treatment
of refractory metastatic breast cancer and first line treatment of breast cancer
shall be treated as sub-classifications within the single Indication of breast
cancer. Treatment, modulation and/or prophylaxis of the same disease (e.g.
breast cancer) shall be treated as the same Indication. Treatment, modulation
and/or prophylaxis of the same disease in adults as in pediatrics shall be
treated as the same Indication. However, treatment, modulation and/or
prophylaxis of any other type of cancer, e.g. colorectal cancer, shall be deemed
a different Indication from treatment, modulation and/or prophylaxis of breast
cancer.
   
 1.34
“Information” shall mean any and all information and data, including without
limitation all Merck Know-How, Geron Know-How, Program Know-How and all other
scientific, pre-clinical, clinical, regulatory, manufacturing, marketing,
financial and commercial information or data, whether communicated in writing or
orally or by any other method, which is provided by one Party to the other Party
in connection with this Agreement.

 
 
 4
 

--------------------------------------------------------------------------------


 
 1.35
“Initiates” or “Initiation” shall mean, with respect to a Clinical Trial, the
administration of the first dose to a patient in such Clinical Trial.
   
 1.36
“Invention” shall mean any process, method, composition of matter, article of
manufacture, discovery or finding that is conceived and/or reduced to practice
during and as a result of the Research Program or the Clinical Development
Program, and “Invent” shall mean the act of conception and/or reduction to
practice of such Invention.
   
 1.37
“JDC”shall mean the joint development committee, as more fully described in
Section 2.4.
   
 1.38
“Joint Program Patent Rights” shall mean Program Patent Rights jointly owned by
the Parties under 2.6.4(c).
   
 1.39
“JRC” shall mean the joint research committee, as more fully described in
Section 2.3.
   
 1.40
“Licensed Program Patent Rights” shall mean: (1) Geron Program Patent Rights (2)
Merck Telomerase Program Patent Rights and (3) Joint Program Patent Rights.
   
 1.41
“Licensed Subject Matter” shall mean, (i) with respect to the licenses granted
by Geron to Merck hereunder, Geron Patent Rights, Geron Know-How, Geron Program
Patent Rights, Geron’s interest in Joint Program Patent Rights and Geron’s
interest in Program Know-How; and (ii) with respect to the licenses granted by
Merck to Geron hereunder, Merck Telomerase Program Patent Rights, and Merck’s
interest in Program Know-How relating to Telomerase Antigen.
   
 1.42
“Major Market” shall mean any one of the following countries: *.
   
 1.43
“Marketing Authorization” shall mean all approvals from the relevant Regulatory
Authority necessary to market and sell a Product in any country (including
without limitation, all applicable pricing and governmental reimbursement
approvals even if not legally required to sell Product in a country).
   
 1.44
“Materials”shall mean such materials that are indicated in Schedule 2.1 as being
provided by Geron to Merck.
   
 1.45
“Merck Know-How” shall mean any information and materials, including, but not
limited to, discoveries, improvements, processes, methods, protocols, formulas,
data, inventions, know-how and trade secrets, patentable or otherwise, which
during the term of this Agreement, (i) are Controlled by Merck, (ii) are not
generally known and (iii) are mutually agreed by the Parties to be necessary or
useful to Geron in the performance of its obligations under the Research
Program, excluding, however, any Program Patent Rights and Program Know-How.
   
 1.46
“Merck Program Patent Rights” shall mean Program Patent Rights which are owned
by Merck pursuant to Sections 2.6.1 or 2.6.4(b).
   
 1.47
“Merck Telomerase Program Patent Rights” shall mean Merck’s interest in Program
Patent Rights claiming or covering Synthetic Epitopes and/or Fusion Proteins.

 
 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
5
 

--------------------------------------------------------------------------------


 
 
 1.48
“NDA” shall mean a New Drug Application, Biologics License Application,
Marketing Authorization Application, filing pursuant to Section 510(k) of the
U.S. Food, Drug and Cosmetics Act, or similar application or submission for
Marketing Authorization of a Product filed with a Regulatory Authority to obtain
marketing approval for a biological product in that country or in that group of
countries.
   
 1.49
“Net Sales” shall mean the gross invoice price of Product sold by Merck or its
Related Parties to the first Third Party after deducting, if not previously
deducted, from the amount invoiced or received:

 

   (a) ordinary and customary trade and quantity discounts actually allowed by
Merck, other than early pay cash discounts;          (b) returns, rebates and
chargebacks;          (c) retroactive price reductions that are actually allowed
or granted;        
 (d)
a fixed amount equal to * percent (*%) of the amount invoiced to cover bad debt,
sales or excise taxes, early payment cash discounts, transportation and
insurance, custom duties, and other governmental charges; and          (e) the
standard direct inventory cost incurred by Merck with respect to devices or
delivery systems used for dispensing or administering Product.

 
In the event that a Non-DC Product that is a Combination Product *.
 
 1.50
“Non-DC Product” shall mean any Product that is not a DC Product, DC/Non-DC
Therapy or a DC/Adeno/DNA Therapy, regardless of whether such Product employs
any delivery enhancement technology (e.g. with or without electroporation).
Non-DC Products shall include, but not be limited to, Adeno/DNA Products.
   
 1.51
“Non-DC Technologies” shall mean antigen-delivery technology, adjuvants,
electroporation technology, adenoviral vectors and/or DNA plasmid vectors, viral
vectors, virus like particles, which technologies comprise Program Patent Rights
and Program Know-How. For avoidance of doubt, Non-DC Technologies does not
include DC Technologies or any therapy that includes Dendritic Cells.
   
 1.52
“Party” shall mean Merck and Geron, individually, and “Parties” shall mean Merck
and Geron, collectively.

 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
6
 

--------------------------------------------------------------------------------


 
 
 1.53 
“Patent Rights” shall mean patents and patent applications in the Territory
(which for the purposes of this Agreement shall be deemed to include
certificates of invention and applications for certificates of invention) and
any divisions, continuations, continuations-in-part, reissues, reexaminations,
registrations, renewals, substitutions, and supplementary protection
certificates based thereon and other governmental actions that extend any of the
patents and patent applications, and any and all equivalents, U.S. and foreign,
to any of the foregoing.
   
 1.54
“Phase I Clinical Trial” shall mean a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(a).
   
 1.55
“Phase II Clinical Trial” shall mean a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(b).
   
 1.56
“Phase III Clinical Trial” shall mean a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(c).
   
 1.57
“Prime” shall mean the administration to a patient of a DC Product in a
sufficient quantity and/or number of doses to elicit a humoral and/or cellular
immune response against Telomerase in such patient.
   
 1.58
“Product” shall mean a vaccine that produces a humoral and/or cellular immune
response against Telomerase when administered to a patient. “Product” shall
include “DC Products”; “Non-DC Products,”“DC/Non-DC Therapies”; and
“DC/Adeno/DNA Therapies”.
   
 1.59
“Program Patent Rights” shall mean all Patent Rights covering Inventions
conceived and/or reduced to practice during and as a result of the Research
Program or the Clinical Development Program.
   
 1.60
“Program Know How” shall mean any information and materials, including but not
limited to discoveries, improvements, processes, methods, protocols, formulas,
data, inventions, know-how and trade secrets, patentable or otherwise, which
arise during and as a result of the Research Program or the Clinical Development
Program, (i) are conceived, developed, or reduced to practice solely by a Party
or jointly by the Parties and, (ii) are not generally known and (iii) are
Controlled by a Party or jointly by the Parties. For the avoidance of doubt,
Program Know-How shall exclude Geron Know-How and Merck Know-How.
   
 1.61
“Regulatory Authority” shall mean any applicable government regulatory authority
involved in granting approvals for the manufacturing, marketing, reimbursement
and/or pricing of a Product in the Territory, including, in the U.S., the United
States Food and Drug Administration and any successor governmental authority
having substantially the same function.
   
 1.62
“Related Party” shall mean each of Merck, its Affiliates, and their respective
sublicensees (which term does not include distributors), as applicable.
   
 1.63
“Research Program” shall mean the research activities undertaken by the Parties
hereto as set forth in Sections 2.1 through 2.4 and Schedule 2.1.
   
 1.64
“Research Program Term” shall have the meaning provided in Section 2.2.6.
   
 1.65
“Synthetic Epitope” means (a) any peptide, which (i) is Directed to Telomerase;
(ii) comprises a modification to the naturally-occurring sequence of Telomerase
which modification is not specifically covered by a Valid Patent Claim at the
time such modification is Invented; and (iii) provides benefit as a vaccine
component due to its capacity to induce an immune responses cross-reactive
against Telomerase which response is superior in quality to that induced by the
corresponding wild-type epitope, as assessed by (x) *; (y) *; or (z) *, and (b)
any nucleic acid sequence which encodes the peptide set forth in (a).

 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 
7
 

--------------------------------------------------------------------------------


 
 
 1.66
“Telomerase Antigen” shall mean (i) Telomerase, or (ii) any epitope, which
epitope is Directed to Telomerase, or (iii) a nucleic acid sequence which
encodes (i) or (ii). For clarity, a Telomerase Antigen does not need to possess
properties identical to Telomerase, so long as it elicits a humoral and/or
cellular immune response against Telomerase.
   
 1.67
“Telomerase” shall mean the enzyme encoded by Telomerase reverse transcriptase
(“TERT”), including any fragments thereof. 
   
 1.68
“Territory” shall mean all of the countries in the world, and their territories
and possessions.
   
 1.69
“Third Party” shall mean an entity other than Merck and its Related Parties, and
Geron and its Affiliates.
   
 1.70
“U.S.” shall mean the United States of America, its territories and possessions,
including but not limited to the Commonwealth of Puerto Rico.
   
 1.71
“Valid Patent Claim” shall mean a claim of an issued and unexpired patent
included within the Geron Patent Rights, Geron Program Patent Rights or Joint
Program Patent Rights, which claim has not been revoked or held unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction (which decision is not appealable or has not been appealed within
the time allowed for appeal), and which claim has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise as of the date of sale of a Product.

 
 2.
RESEARCH PROGRAM; CLINICAL DEVELOPMENT PROGRAM
   
 2.1
Research Program
   
 2.1.1
Geron and Merck shall engage in the Research Program upon the terms and
conditions set forth in this Agreement. In the initial Research Program, as set
forth in Schedule 2.1 as of the Effective Date (the “Initial Research Program”),
the Parties shall investigate *. The Initial Research Program may be amended
only by mutual written agreement of the Parties. When used herein, any reference
to “Research Program” shall include the Initial Research Program as amended by
the Parties.
   
 2.2
Conduct of Research
   
 2.2.1
Performance. Geron and Merck each shall proceed diligently with the work set out
in the Research Program by using their respective good faith efforts to allocate
sufficient time, effort, equipment and facilities to the Research Program and to
use personnel with sufficient skills and experience as are required to
accomplish the Research Program in accordance with the terms of this Agreement
and Schedule 2.1.

 
  
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
8
 

--------------------------------------------------------------------------------


 
 
 2.2.2
Compliance. Geron and Merck each shall conduct the Research Program in
compliance with all applicable laws, rules and regulations, including, without
limitation, Good Laboratory Practices, as applicable. In addition, if animals
are used in research hereunder, the Parties will comply with the Animal Welfare
Act or any other applicable local, state, national and international laws and
regulations relating to the care and use of laboratory animals. Merck and Geron
each are encouraged to use the highest standards, such as those set for the in
the Guide for the Care and Use of Laboratory Animals (NRC, 1996), for the humane
handling care and treatment of such research animals. Any animals which are used
in the course of the Research Program, or products derived from those animals,
such as eggs or milk, will not be used for food purposes, nor will these animals
be used for commercial breeding purposes. Geron shall notify Merck in writing of
any deviations from applicable regulatory or legal requirements that it becomes
aware of. Geron and Merck hereby certify that to the best of their knowledge
they have not employed or otherwise used in any capacity, and will not employ or
otherwise use in any capacity, the services of any person debarred under United
States law, including but not limited to Section 21 USC 335a, in performing any
portion of the Research Program.
   
 2.2.3
Use of Third Party Contractors. Merck and Geron shall each be entitled to
utilize the services of Third Parties to perform its Research Program
activities, provided that such services are conducted in a manner that is
consistent with and preserves the rights of the Parties under this Agreement.
Each Party shall remain at all times fully liable for its respective
responsibilities under the Research Program and the activities of any Third
Parties utilized in connection therewith.
   
 2.2.4
Use of Human Materials. If any human cell lines, tissue, human clinical isolates
or similar human-derived materials (“Human Materials”) have been or are to be
collected and/or used in the Research Program, Geron and Merck each represent
and warrant: (i) that it and its Affiliates have in all material respects
complied, or shall comply, with all applicable laws, guidelines and regulations
relating to the collection and/or use of the Human Materials used in the
Research Program; and (ii) that it and its Affiliates have obtained, or shall
obtain, all necessary approvals and appropriate informed consents, in writing,
for the collection and/or use of such Human Materials. Each Party shall provide
documentation of such approvals and consents upon the other Party’s request.
Each Party further represents and warrants that it will ensure that such Human
Materials may be used as contemplated in this Agreement without any obligations
to the individuals or entities (“Providers”) who contributed the Human
Materials, including, without limitation, any obligations of compensation to
such Providers or any other Third Party for the intellectual property associated
with the Human Materials or the commercial use thereof for any purposes,
provided that if a Party is unable to obtain all necessary approvals and
appropriate informed consents it shall have no obligation to provide Human
Materials hereunder.
   
 2.2.5
Funding. Merck will be responsible for all costs incurred by Merck in the
performance of the Initial Research Program, and Geron will be responsible for
all costs incurred by Geron in the performance of the Initial Research Program.
Merck will not be responsible for funding any Geron activities during the
Initial Research Program Term, unless otherwise agreed in writing between the
Parties. Geron will make Commercially Reasonable Efforts to provide any
Materials or scientific support for the Initial Research Program as reasonably
requested by Merck through the JRC, and agreed by Geron during the Initial
Research Program Term, and all such support and Materials will be provided at
Geron’s expense.

 
 
 9

--------------------------------------------------------------------------------


 
 
 
 2.2.6
Research Program Term. Except as otherwise provided herein, the term of the
Research Program shall commence on the Effective Date and continue for a period
of * (*) years after the Effective Date (“Research Program Term”). The Initial
Research Program described in Schedule 2.1 is expected to be completed within *
to * months after the Effective Date (“Initial Research Program Term”).
Additional Research Program activities after the Initial Research Program, and
the funding obligations of the Parties with respect thereto, shall be agreed
upon between Geron and Merck at the conclusion of the Initial Research Program
Term, including those activities provided in Section 2.3.4. The Parties may
extend the Initial Research Program Term only by mutual written agreement of the
authorized representative of the Parties, and shall, in such case, amend
Schedule 2.1 as applicable.
   
 2.3
 Joint Research Committee
   
 2.3.1
The Parties hereby establish a joint research committee (the “JRC”) as a
scientific forum for discussion of the work and technical review of activities
and results of the Research Program, and to facilitate the execution of the
Research Program. Unless otherwise agreed between the Parties, the JRC shall
remain in effect from the Effective Date of this Agreement up to and including
the date three (3) months after commencement by Merck of IND-enabling GLP
toxicology studies for a Non-DC Product, at which point a JDC will be formed in
accordance with Section 2.4.1.
   
 2.3.2
Composition of the Joint Research Committee. The Research Program shall be
conducted under the direction of the JRC, comprised of * (*) representatives of
Merck and * (*) representatives of Geron. Each Party may change its
representatives to the JRC from time to time, in its sole discretion, effective
upon prior written notice to the other Party of such change. These
representatives shall have appropriate technical credentials, experience and
knowledge, and ongoing familiarity with the Research Program. Additional
representatives or consultants may from time to time, by mutual consent of the
Parties, be invited to attend JRC meetings, subject to such representative’s or
consultant’s written agreement to comply with the requirements of Section 4. The
JRC shall be chaired by a representative of Merck. Decisions of the JRC shall be
made unanimously by the representatives. In the event that the JRC cannot or
does not, after good faith efforts, reach agreement on an issue related to the
Research Program, the resolution and/or course of conduct shall be determined by
Merck, in its sole discretion, provided that Geron shall have the right to raise
issues of substance to the appropriate Executive Vice President of Merck
Research Laboratories if not in agreement with a Merck decision. Each Party
shall bear its own expenses related to the attendance of such meetings by its
representatives.
   
 2.3.3
JRC Meetings. During the Research Program Term and until the formation of the
JDC, the JRC shall meet in accordance with a schedule established by mutual
written agreement of the Parties, but no less frequently than once per Calendar
Quarter, with the location for such meetings alternating between Geron and Merck
facilities (or such other location as may be determined by the JRC).
Alternatively, the JRC may meet by means of teleconference, videoconference or
other similar communications equipment. The JRC shall confer regarding the
status of the Research Program, review relevant data, and consider and advise on
any technical issues that arise under the Research Program. Prior to the JRC
meetings, the Parties shall exchange written summaries of the matters to be
presented to the Committee. At JRC meetings, the Parties, through the JRC, will
share Information arising from the performance of the Research Program, and any
Information exchanged at JRC meetings shall be appropriately documented.

 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 
10
 

--------------------------------------------------------------------------------


 
 
 2.3.4
Additional Technologies. The JRC shall review the results of the Research
Program and consider those results in the context of other technologies that may
be applicable for Non-DC Products. *. For the avoidance of doubt, Merck shall
have final say over additional and subsequent research and development
activities and any decision to engage in additional pre-clinical studies,
subject to the decision making procedures set forth in Section 2.3.2.
   
 2.4
Clinical Development of Non-DC Products 
   
 2.4.1
Merck shall inform Geron in writing when it commences * and Merck and Geron
shall form the Joint Development Committee (“JDC”) within * (*) months of such
commencement . Effective upon the formation of the JDC, Merck shall provide to
Geron a Clinical Development Plan (“CDP”) and the JDC shall review on an ongoing
basis the status of the CDP. Upon commencement of such IND-enabling GLP
toxicology studies, Merck shall thereafter be responsible for performing and
shall bear the cost for all clinical and non-clinical development for Non-DC
Products, including the performance of the CDP (other than those activities of
Geron set forth in the Research Program).
   
 2.4.2
Joint Development Committee. The JDC shall be comprised of * (*) representatives
of Merck and * (*) representatives of Geron. Each Party may change its
representatives to the JDC from time to time, in its sole discretion, effective
upon prior written notice to the other Party of such change. These
representatives shall have appropriate technical credentials, experience and
knowledge, and ongoing familiarity with the CDP. Additional representatives or
consultants may from time to time, by mutual consent of the Parties, be invited
to attend JDC meetings, subject to such representative’s or consultant’s written
agreement to comply with the requirements of Section 4. The JDC shall be chaired
by a representative of Merck. Decisions of the JDC shall be made unanimously by
the representatives. In the event that the JDC cannot or does not, after good
faith efforts, reach agreement on an issue related to the CDP, the resolution
and/or course of conduct shall be determined by Merck, in its sole discretion,
provided that Geron shall have the right to raise issues of substance to the
appropriate Executive Vice President of Merck Research Laboratories if not in
agreement with a Merck decision. Each Party shall bear its own expenses related
to the attendance of such meetings by its representatives.
   
 2.4.3
JDC Meetings. During the clinical development of a Non-DC Product, the JDC shall
meet in accordance with a schedule established by mutual written agreement of
the Parties, but no less frequently than once per Calendar Quarter, with the
location for such meetings alternating between Geron and Merck facilities (or
such other location as may be determined by the JDC). Alternatively, the JDC may
meet by means of teleconference, videoconference or other similar communications
equipment. At JDC meetings, Merck will share data and information arising from
the performance of the CDP. The JDC shall confer regarding the status of the
CDP, review relevant data, consider and advise on any technical issues that
arise during the development of a Non-DC Product. Notwithstanding the foregoing,
Merck shall have final say over all development decisions, provided that Geron
shall have a right to review and provide comments on the CDP. Merck will provide
a report each Calendar Quarter to Geron in conjunction with JDC meetings
regarding the development, commercialization and regulatory status of the Non-DC
Product.

 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
11
 

--------------------------------------------------------------------------------


 
 2.4.4
Clinical Development Program Term. The Clinical Development Program will
commence as provided in Section 2.4.1, and shall expire upon the earlier of (i)
termination of the Agreement pursuant to Article 8, or (ii) the First Commercial
Sale by Merck or its Related Parties of the first Non-DC Product anywhere in the
Territory.
   
 2.5
Records and Reports
   
 2.5.1
Records. The Parties shall maintain records of activities under the Research
Program, in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes, which shall fully and properly reflect all work
done and results achieved.
   
 2.5.2
Copies and Inspection of Records.
     
(a)  Upon request, in furtherance of a patent or regulatory filing being
performed by a Party or its designee, each Party shall provide to the other in a
timely manner copies of records referred to in Section 2.5.1 maintained by that
Party. All such records and the information disclosed therein shall be
maintained in confidence in accordance with Section 4.
     
(b)  Each Party shall have the right to arrange for its employees and/or
consultants involved in the activities contemplated hereunder to visit the
offices and laboratories of the other and any of its Third Party contractors as
permitted under Section 2.2.3 during normal business hours and upon reasonable
advance written notice, and to discuss the Research Program work and its results
in detail with technical personnel and consultants. Each Party shall have the
right, during normal business hours and upon reasonable advance written notice,
to inspect and copy all such records referred to in Section 2.5.2(a).
   
 2.6
Program Patent Rights and Program Know-How
   
 2.6.1
Non-DC Technologies. Program Patent Rights and Program Know-How by either Party
relating solely to Non-DC Technologies shall be owned solely by Merck.
   
 2.6.2
DC Technology. Program Patent Rights and Program Know-How by either Party
relating solely to DC Technology shall be owned solely by Geron, subject to the
non-exclusive research license to Merck pursuant to Section 3.2.1 and the DC
Option set forth in Section 3.2.3.
   
 2.6.3
Telomerase Antigen. Program Patent Rights and Program Know-How relating solely
to Telomerase Antigens shall be owned solely by Geron, subject to the exclusive
license granted to Merck pursuant to Section 3.1; provided, however, that
ownership of Inventions relating to (i) Fusion Proteins and/or (ii) Synthetic
Epitopes shall be determined as specified in Section 2.6.4.
   
 2.6.4
Other Program Patent Rights and Program Know-How. Ownership of Program Patent
Rights and Program Know-How other than as set forth in Sections 2.6.1, 2.6.2,
and 2.6.3, shall be determined as follows:
     
(a)  Program Patent Rights and Program Know-How conceived and/or reduced to
practice solely by employees of Geron, or by persons not employed by Merck and
acting on behalf of Geron, shall be owned solely by Geron, subject to any
applicable rights granted to Merck pursuant to Sections 3.1 or 3.2; and
     
(b)    Program Patent Rights and Program Know-How conceived and/or reduced to
practice solely by employees of Merck, or by persons not employed by Geron and
acting on behalf of Merck, shall be owned solely by Merck, subject to any
applicable rights granted to Geron pursuant to Section 3.3; and

 
 
12
 

--------------------------------------------------------------------------------


 
 
 

 
(c)  Program Patent Rights and Program Know-How conceived and/or reduced to
practice jointly by employees of Merck or Geron or others acting on behalf of
Merck and Geron shall be jointly owned by the Parties, subject to any applicable
rights granted to Merck pursuant to Sections 3.1 or 3.2.
   
 2.7
AE Reporting
   
 2.7.1
Each Party shall, and shall cause its respective Affiliates to, furnish timely
notice as required by applicable worldwide regulations (i.e. currently seven (7)
calendar days for deaths and immediately life-threatening adverse experiences
and fifteen calendar (15) days for serious adverse experiences) to all competent
governmental agencies in the Territory of all side effects, drug interactions
and other adverse experiences identified or suspected with respect to any
Product administered, distributed, marketed and sold under authority of any IND
or Marketing Authorization issued by such Regulatory Authority. Each Party shall
provide the other Party hereto with all necessary assistance in complying with
all adverse experience reporting requirements established by, or required under,
any applicable IND and/or Marketing Authorization in the Territory. Accordingly:
     
(a)  Geron shall provide Merck with timely information, in accordance with the
time frames set forth below, on any side effects, drug interactions and serious
adverse experiences relating to any DC Product to the extent that such serious
adverse experiences could affect the Marketing Authorization for any Non-DC
Product in the Territory, or relate to the safety, efficacy or potency of any
Non-DC Product; and
     
(b)  Merck shall provide Geron with timely information, in accordance with the
time frames set forth below, on any side effects, drug interactions and serious
adverse experiences relating to any Non-DC Product to the extent that such
serious adverse experiences could affect the Marketing Authorization for any DC
Product in the Territory, or relate to the safety, efficacy or potency of any DC
Product. 
   
 2.7.2
Each Party shall, and shall cause its Affiliates to, furnish the other Party
within five (5) calendar days of written notice of all such side effects, drug
interactions and other serious adverse experiences reported to such Party or its
Affiliates regarding Non-DC Products or DC Product. Each Party shall also use
its best efforts to obtain, and to furnish to the other Party hereto, such
information, including, but not limited to, patients, circumstances,
consequences and sources of information, reasonably sufficient to permit that
other Party to evaluate such side effects, drug interactions or other serious
adverse experiences of the DC Product and/or Non-DC Product. Each Party shall
retain all documents, reports, studies and other materials relating to any and
all such side effects, drug interactions, or other serious adverse experiences,
as the case may be. Upon reasonable written notice, each Party shall permit the
other Party hereto to inspect, and to make copies of, all such documents,
reports, studies and other materials, subject to the ability of Geron to inspect
such Third Party records, and subject further to laws and regulations regarding
patient confidentiality and privacy.
   
 2.7.3
As soon as practicable after the Effective Date, but in no event later than the
commencement of Phase I Clinical Trials by Merck, the Parties shall enter into a
separate and more detailed agreement concerning adverse experience reporting.

 
 
13
 

--------------------------------------------------------------------------------


 
 
 
 2.7.4
For purposes of this Section 2.7.1, the term “adverse experience” means any
unfavorable and unintended change in the structure (signs), function (symptoms),
or chemistry (laboratory data) of the body temporally associated with any use of
a Product, whether or not considered related to the use of such Product. Changes
resulting from normal growth and development which do not vary significantly in
frequency or severity from expected levels are not to be considered adverse
experiences. Examples of this may include, but are not limited to, teething,
typical crying in infants and children, and onset of menses or menopause
occurring at a physiologically appropriate time.  
     
(a)  Adverse experiences may occur in the course of the use of a Product in
Clinical Trials or within the follow-up period specified in the protocol of such
Clinical Trial, or prescribed in clinical practice, from overdose (whether
accidental or intentional), from abuse, and from withdrawal.
     
(b)  Adverse experiences may also occur in screened patients during any
preallocation baseline period as a result of a protocol-specified intervention
including washout or discontinuation of usual therapy, diet, placebo treatment,
or a procedure.
     
(c)  The term “adverse experience” does not pertain to events that are a result
of investigator-initiated changes to the patient’s usual care during any
preallocation baseline period. The term “adverse experience” does not pertain to
nonprotocol specified intervention events or to preexisting conditions which
occur in screened/nonrandomized patients unless the event causes the patient to
be excluded from the study.
     
(d)  For a marketed Product, (clinical practice and post-marketing study) any
significant failure of expected pharmacologic, immunologic, or therapeutic
effect also constitutes an adverse experience.
     
(e)  While the reason for a procedure, e.g., chest pain necessitating cardiac
catheterization, may be an adverse experience, a procedure in and of itself is
not an adverse experience.
   
 2.7.5
For purposes of this Section 2.7.1, “serious” means any untoward medical
occurrence that at any dose is fatal or immediately life-threatening, results in
persistent or significant disability/incapacity, or requires in-patient
hospitalization or prolongation of an existing hospitalization, or is a
congenital anomaly, cancer, or overdose. Other important medical events that may
jeopardize the patient or may require intervention to prevent one of the
outcomes listed previously, should also be considered “serious”.
   
 2.7.6
Information provided by one Party to the other Party under this Section 2.7
shall be maintained in confidence by the receiving Party, except as expressly
permitted by Article 4 of this Agreement.
   
 3.
LICENSE; OPTION; DEVELOPMENT AND COMMERCIALIZATION
   
 3.1
License Grants
   
 3.1.1
Exclusive Non-DC Products License. Subject to the terms and conditions of this
Agreement, including Section 3.1.2, Geron hereby grants to Merck an exclusive
license (even as to Geron) in the Territory under Geron Patent Rights, Geron
Program Patent Rights, Geron’s interest in Joint Program Patent Rights, Geron
Know-How, and Geron’s interest in Program Know-How to make, have made, use,
offer to sell, sell and/or import Non-DC Product(s) (including use for research
and development of such Non-DC Product(s)) for any and all uses in the Field.

 
 
14
 

--------------------------------------------------------------------------------


  
 3.1.2
Limits on Exclusivity for Non-DC Products Other than Adeno/DNA Products. 
     
(a)  For the * year period following the Effective Date, the license granted to
Merck pursuant to Section 3.1.1 shall be exclusive to Merck, even as to Geron,
except to the extent Geron may conduct any activity under the Research Program
pursuant to Article 2. During such *-year period, Geron may not conduct
independent work outside the Research Program related to Non-DC Products or
DC/Non-DC Therapy or DC/Adeno/DNA Therapy.
     
(b)  Following the initial * year period described in Section 3.1.2, and subject
to any agreement arising from Merck’s exercise of the Option set forth in
Section 3.2.3, Geron may conduct research and/or development activities on a
Non-DC Product only for the purpose of, and in connection with, the development
of a DC/Non-DC Therapy, provided, however, that Geron shall not conduct such
research and/or development activities (i) with regard to Adeno/DNA Products, or
(ii) with regard to any other Non-DC Product if Merck has previously disclosed
to Geron, through the JRC, the JDC (as documented by minutes of the meetings of
the JRC or JDC) or through a formal written management communication, that Merck
is actively engaged in research in, or development of, or in negotiation for
rights to, the type of Non-DC Product regarding which Geron wishes to conduct
research and/or development activities.
   
 3.1.3
For the avoidance of doubt, prior to any agreement arising from Merck’s exercise
of the Option set forth in Section 3.2.3, Geron’s ability to conduct research
into and development and commercialization of DC Products is not affected in any
way by this Agreement.
   
 3.1.4
Non-Exclusive License to Conduct Assays. Subject to terms and conditions of this
Agreement, Geron hereby grants to Merck a non-exclusive license in the Territory
under Geron Patent Rights, Geron Know-How, Geron Program Patent Rights, Geron’s
interest in Joint Program Patent Rights and Geron’s interest in Program
Know-How, to the extent necessary to perform assays solely to measure
immunological responses to Telomerase in the research, development, and
commercialization of Non-DC Products under this Agreement, including (i)
monitoring of treatment in clinical trials and (ii) in support of commercial use
of such Non-DC Products.
   
 3.1.5
Sublicense Rights. Subject to the terms and conditions of this Agreement, Merck
will have the right to grant sublicenses of the rights granted to it under
Section 3.1 (i) to its Affiliates; and (ii) to Third Parties engaged in
research, development and marketing of Products, and to contract service
providers providing services for Merck, to the extent such sublicenses to Third
Parties are required for the research, development and commercialization of
Non-DC Products or to perform assays as permitted pursuant to Section 3.1.4, in
each case for use in the Field by or on behalf of Merck.

 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
15
 

--------------------------------------------------------------------------------


 
 
 3.2
Research License and Option for DC Products
   
 3.2.1
Research License. Geron hereby grants to Merck a non-exclusive license in the
Territory under the Geron Patent Rights, Geron Know-How, Geron Program Patent
Rights and Geron’s interest in Joint Program Patent Rights and Geron’s interest
in Program Know-How, and Materials, solely for the purpose of conducting
research in those aspects of the Research Program pertaining to DC Products and
DC/Adeno/DNA Therapies. The license set forth in this Section 3.2.1 shall
automatically terminate * (*) years from the Effective Date, unless otherwise
agreed by the Parties. Notwithstanding the non-exclusive nature of such license,
in order to preserve the exclusive nature of Merck’s option pursuant to Section
3.2.3, Geron shall not grant any license in the Territory to any Third Party
under Geron Patent Rights, Geron Know-How, Geron Program Patent Rights, Geron’s
interest in Joint Program Patent Rights or Geron’s interest in Program Know-How
to develop or commercialize DC Products, DC/Non-DC Therapies or DC/Adeno/DNA
Therapies in the Field during such *-year period.
   
 3.2.2
Provision of Clinical Trial Information by Geron. During the term of the license
set forth in Section 3.2.1, and subject to the provisions of Article 4, Geron
shall provide updates to Merck on developments in on-going Clinical Trials of DC
Products sponsored by Geron. Such updates shall be subject to nondisclosure
obligations pursuant to Article 4 hereof.
   
 3.2.3
Option for Commercial License to DC Products
     
(a)      Geron hereby grants to Merck an exclusive option to enter into an
exclusive arrangement (or non-exclusive arrangement if mutually agreed by the
Parties), subject to any pre-existing obligations of Geron to Third Parties, to
develop and commercialize DC Products, DC/Non-DC Therapies and DC/Adeno/DNA
Therapies, and obtain an exclusive license (or non-exclusive license if mutually
agreed by the Parties), subject to any pre-existing obligations of Geron to
Third Parties, under the Geron Patent Rights, Geron Know-How, and Geron’s
interest in Program Patent Rights and Program Know-How, in the Field (the “DC
Option”). Merck’s right to exercise the DC Option shall expire two (2) years
after the Effective Date, unless otherwise agreed by the Parties. Merck shall be
entitled to exercise the DC Option by providing written notice to Geron at any
time prior to expiration of the DC Option.
     
(b)      Upon exercise of the DC Option by Merck, Merck shall have the right to
exclusively negotiate with Geron as set forth in this Section 3.2.3(b) for the
development and commercialization of DC Products, DC/Non-DC Therapies and/or
DC/Adeno/DNA Therapies in the Field. The Parties shall meet and negotiate in
good faith for the purpose of entering into an agreement regarding such an
arrangement. If, after negotiating in good faith for * (*) days, subject to any
mutually agreed extension (such extension not to be unreasonably withheld),
Merck and Geron are unable to agree on the commercial terms of such an
agreement, Merck’s DC Option shall be extinguished.
   
 3.2.4
Relation to Initial Research Program. For avoidance of doubt, while the Initial
Research Program will focus on an evaluation of *, this Agreement provides Merck
with the exclusive right to develop Non-DC Products not limited to Adeno/DNA
Products. Geron retains the exclusive right to develop DC Products, including
DC/Non-DC Therapies.

 
 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
16
 

--------------------------------------------------------------------------------


 
 3.3
License and Option Grants to Geron
   
 3.3.1
Merck hereby grants to Geron a fully paid-up non-exclusive, non-sublicensable
(except for the limited right to grant a sublicense to make on behalf of Geron)
license in the Territory under Merck Telomerase Program Patent Rights and under
Merck’s interest in Program Know-How relating to Telomerase Antigens, to make,
have made, use, sell, offer to sell and import DC Products and DC/Non-DC
Therapies in the Field.
   
 3.3.2
Merck hereby grants to Geron an option to negotiate in good faith a
non-exclusive but sublicensable license in the Territory on commercially
reasonable terms to be negotiated under Merck Telomerase Program Patent Rights
and under Merck’s interest in Program Know-How relating to Telomerase Antigens,
to make, have made, use, sell, offer to sell and import DC Products and
DC/Non-DC Therapies in the Field.
   
 3.4
No Implied Licenses; Retained Rights
   
 3.4.1
No Implied Licenses.Neither Party shall obtain any license or other intellectual
property interest in, to, or under any Information or Patent Rights of the other
Party, by implication or otherwise except as expressly set forth in this Article
3.
   
 3.4.2
Retained Rights. Each Party retains all rights not explicitly granted in this
Article 3. In particular, but without limitation, except as provided in Section
3.3, Merck retains all of its rights and grants no license relating to Non-DC
Technologies.
   
 3.5
Diligence in Development and Commercialization
   
 3.5.1
Merck shall use Commercially Reasonable Efforts, at its own expense, to develop
and commercialize one or more Non-DC Product(s) for use in the Field. The
obligations of Merck with respect to any Non-DC Product under this Section 3.5
are expressly conditioned upon the continuing absence of any adverse condition
or event relating to the safety or efficacy of the Non-DC Product, and the
obligation of Merck to develop or market any such Non-DC Product shall be
delayed or suspended so long as in Merck’s opinion any such condition or event
exists. Merck shall be obligated to use Commercially Reasonable Efforts to
investigate and attempt to resolve any such adverse condition or event. If, in
Merck’s opinion, such material or adverse condition arises, Merck shall promptly
inform Geron at the next quarterly JDC meeting, and shall provide the JDC with
an explanation for any decision to delay or suspend the development or marketing
of a Non-DC Product, together with a description of actions planned by Merck to
resolve the underlying cause of such delay or suspension. If Geron reasonably
believes that Merck has made a decision to cease, or has actually ceased,
development of all Non-DC Products for a period of * (*) or more consecutive
months, Geron shall so notify Merck in writing. Upon receipt of such written
notice, Merck shall prepare and present a revised CDP to the next JDC meeting
occurring more than * (*) days after delivery of such notice by Geron (but in
any event no more than one Calendar Quarter after delivery of such notice). Such
revised CDP shall include an identification of all obstacles in the development
of a Non-DC Product and Merck’s plan for overcoming such obstacles. Geron shall
inform Merck of any concerns that it has with Merck’s revised CDP, and the
Parties shall meet as necessary to discuss such concerns. Merck may, in its
discretion, further revise the CDP to reflect Geron’s concerns. If, after Merck
and Geron have had an opportunity to fully explore any concerns of Geron with
Merck’s revised CDP, Geron continues to remain reasonably dissatisfied with
Merck’s revised CDP, Geron may provide written notice of material breach to
Merck pursuant to Section 9.3.1.

 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
17
 

--------------------------------------------------------------------------------



 
 3.6
Option of Geron to Co-promote in the United States
   
 3.6.1
Geron Right to Co-Promote. Subject to the obligations of Merck existing as of
the Effective Date, Merck hereby grants Geron an option to co-promote any
Product developed hereunder in the U.S. only (the “Co-promotion Option”) by
Detailing (as such term is defined in Schedule 3.6) the Non-DC Product to
physicians other than primary care providers who are designated by Merck as
candidates for Detailing the Product (“Target Prescribers”) Geron’s right to
co-promote any Product hereunder is subject to the provisions of this Section
3.6, and is conditioned on Geron’s exercise of the Co-Promotion Option set forth
in Section 3.6.3, Geron’s demonstrated ability to perform such mutually agreed
co-promotion obligations as are set forth in a Co-Promotion Agreement mutually
acceptable to the Parties and containing terms and conditions substantially
consistent with Schedule 3.6. Any rights to co-promote Non-DC Products shall
only be granted to Geron or a wholly-owned subsidiary of Geron, and shall not be
assignable or transferable except as may be otherwise agreed in the Co-Promotion
Agreement.
   
 3.6.2
Procedure. (a) Merck shall determine the projected Launch Date (as such term is
defined in Schedule 3.6) of the Product, and shall keep Geron apprised at
quarterly JDC meetings of any changes in the projected Launch Date for the
Non-DC Product, so that Geron has reasonable notice thereof. Merck will notify
Geron in writing of the projected Launch Date for each Product hereunder at
least * (*) months in advance of such projected Launch Date. Subject to notice
by Merck as set forth in the preceding sentence, Geron will notify Merck in
writing of its intent to exercise the Co-Promotion Option at any time but no
later than * (*) months prior to the projected Launch Date as communicated by
Merck(the “Exercise Date”). If Geron chooses to exercise the Co-Promotion
Option, Merck and Geron will enter into a definitive Co-Promotion Agreement
consistent with the terms and conditions set forth in Schedule 3.6 *. 
     
(b)      Notwithstanding Section 3.6.2(a), if Merck determines that an
accelerated time schedule for the Exercise Date and execution of a Co-Promotion
Agreement is necessary to optimally plan and execute the launch of the Product,
Merck will inform Geron and the Parties will agree on the revised schedule for
exercise of the Co-Promotion Option and execution of a definitive Co Promotion
Agreement *.
   
 3.6.3
Co-Promotion Obligations. If Geron exercises the Co-Promotion Option, Geron
shall be required to commence Detailing the Product on the Launch Date, and
shall be required to deploy a sufficient number * of Specialty Sales
Representatives (as such term is defined in Schedule 3.6), based on the reach
and frequency of Detailing that Merck determines is desirable to the Target
Prescribers. Merck shall inform Geron at least * (*) days before the Exercise
Date of the total number of Specialty Sales Representatives required for the
Detailing of the Product on the Launch Date. Merck and Geron will mutually agree
on the number of Specialty Sales Representatives Geron will deploy as outlined
in Schedule 3.6. Compensation in any event shall be as described in Schedule
3.6.



 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
18
 

--------------------------------------------------------------------------------


 
 3.6.4
Lapse of Co-Promotion Option. Geron’s right to co-promote a Product hereunder
shall lapse if, with respect to such Product:
     
(a)  Geron does not notify Merck in writing of its intent to exercise the
Co-Promotion Option by the Exercise Date (subject to reinstatement of the
Co-Promotion Option as provided in Section 3.6.2); or
     
(b)  Geron cannot provide the number of Specialty Sales Representatives set
forth in Schedule 3.6; or
     
(c)       For the reasons set forth in Schedule 3.6; or
     
(d)  Geron is involved in a Major Pharma Change of Control as set forth in
Section 9.2; or
     
(e)  The Agreement is terminated pursuant to Article 9.
   
 3.7
Bankruptcy
   
  3.7.1
All licenses granted under or pursuant to this Agreement by Geron to Merck are,
and shall otherwise be deemed to be, for purposes of Section 365(n) of the Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Code. The Parties agree that Merck, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against Geron under the Code, Merck shall be entitled, to the extent
necessary for Merck to continue to preserve its license rights under this
Agreement, to a complete duplicate of any such intellectual property and all
embodiments of such intellectual property. Such intellectual property and all
embodiments thereof shall be promptly delivered to Merck (i) upon any such
commencement of a bankruptcy proceeding upon written request therefor by Merck,
unless Geron elects to continue to perform all of its obligations under this
Agreement or (ii) if not delivered under (i) above, upon the rejection of this
Agreement by or on behalf of Geron upon written request therefor by Merck. The
foregoing provisions of this Section 3.7 are without prejudice to any rights
Merck may have arising under the Code or other applicable law.
   
 4.
CONFIDENTIALITY AND PUBLICATION
   
 4.1
Nondisclosure Obligation
   
 4.1.1
All Information disclosed by one Party to the other Party hereunder shall be
maintained in confidence by the receiving Party and shall not be disclosed to
any Third Party or Related Party, or used for any purpose except as set forth
herein without the prior written consent of the disclosing Party, except to the
extent that such Information:
     
(a)  is known by the receiving Party at the time of its receipt, and not through
a prior disclosure by the disclosing Party, as documented by the receiving
Party’s business records;
     
(b)  is in the public domain by use and/or publication before its receipt from
the disclosing Party, or thereafter enters the public domain through no fault of
the receiving Party;
   
 
 (c)     is subsequently disclosed to the receiving Party by a Third Party who
may lawfully do so and is not under an obligation of confidentiality to the
disclosing Party;

 
 
19
 

--------------------------------------------------------------------------------


 
 

 
(d)  is developed by the receiving Party independently of Information received
from the disclosing Party, as documented by the receiving Party’s business
records;
     
(e)  is disclosed to governmental or other regulatory agencies in order to
obtain patents or to gain or maintain approval to conduct clinical trials or to
market Product, but such disclosure may be only to the extent reasonably
necessary to obtain patents or authorizations;
     
(f)  is (i) Licensed Subject Matter licensed to Merck hereunder and is deemed
necessary by Merck to be disclosed to Related Parties, agents, consultants,
and/or other Third Parties for any and all purposes Merck and its Affiliates
deem necessary or advisable for the research and development, manufacturing
and/or marketing of the Non-DC Product (or for such entities to determine their
interest in performing such activities) or (ii) Licensed Subject Matter licensed
to Geron hereunder and is deemed necessary by Geron to be disclosed to
Affiliates, agents, consultants, permitted sublicensees and/or other Third
Parties for any and all purposes Geron and its Affiliates deem necessary and
advisable for the research and development, manufacturing or marketing of any
DC-Product or DC/Non-DC Therapy (or for such entities to determine their
interest in performing such activities), provided that such activities by either
Party shall be in accordance with this Agreement on the condition that such
Third Parties agree in writing to be bound by the confidentiality and non-use
obligations contained in this Agreement; and further provided that the term of
confidentiality for such Third Parties shall be no less than ten (10) years; or
     
(g)  is deemed necessary by counsel to the receiving Party to be disclosed to
such Party’s attorneys, independent accountants or financial advisors for the
sole purpose of enabling such attorneys, independent accountants or financial
advisors to provide advice to the receiving Party.
     
Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the receiving
Party.
   
 4.1.2
If a Party is required by judicial or administrative process to disclose
Information that is subject to the non-disclosure provisions of this Section 4.1
or Section 4.2, such Party shall promptly inform the other Party of the
disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure obligations. Information that
is disclosed by judicial or administrative process shall remain otherwise
subject to the confidentiality and non-use provisions of this Section 4.1 and
Section 4.2, and the Party disclosing Information pursuant to law or court order
shall take all steps reasonably necessary, including without limitation
obtaining an order of confidentiality, to ensure the continued confidential
treatment of such Information. Each Party agrees that it shall cooperate fully
and in a timely manner with the other with respect to all disclosures to the
Securities and Exchange Commission and any other governmental or regulatory
agencies, including requests for confidential treatment of Information of either
party included in any such disclosure.
   
 4.2
Geron Know-How
   
 4.2.1
Geron agrees to use Commercially Reasonable Efforts to keep all Geron Know-How
and Geron’s interest in Program Know-How that is exclusively licensed to Merck
pursuant to Section 3.1 confidential, subject to exception (b) in Section 4.1
above.

 
 
20
 

--------------------------------------------------------------------------------


 
 
 
 4.3
Publication
   
 4.3.1
Merck and Geron each acknowledge the other Party’s interest in publishing the
results of its research in order to obtain recognition within the scientific
community and to advance the state of scientific knowledge. However, any
publication of Information arising from the Research Program shall be solely by
agreement of the Parties. Each Party also recognizes the mutual interest in
obtaining valid patent protection and in protecting business interests and trade
secret information. Consequently, except for disclosures permitted pursuant to
Section 4.1, either Party, its employees or consultants wishing to make a
publication containing Program Know-How or confidential Information of the other
Party shall deliver to the other Party a copy of the proposed written
publication or an outline of an oral disclosure at least * (*) days prior to
submission for publication or presentation. The reviewing Party shall have the
right (a) to propose modifications to the publication or presentation for patent
reasons, trade secret reasons or business reasons or (b) to request a reasonable
delay in publication or presentation in order to protect patentable information.
If the reviewing Party requests a delay, the publishing Party shall delay
submission or presentation for a period of * (*) days to enable patent
applications protecting each Party’s rights in such information to be filed in
accordance with Article 8 below. Upon expiration of such * (*) days, the
publishing Party shall be free to proceed with the publication or presentation.
If the reviewing Party requests modifications to the publication or
presentation, the publishing Party shall edit such publication to prevent
disclosure of trade secret or proprietary business information of the reviewing
Party prior to submission of the publication or presentation. Notwithstanding
anything in this Section 4.3.1 (i) Merck may publish its clinical or
manufacturing Information relating to Non-DC Products with advance written
notice to Geron and (ii) Geron may publish its clinical or manufacturing
Information relating to DC Products, provided, however, that for any such
publication relating to any DC Product covered by a license granted to Geron by
Merck under this Agreement, Geron shall provide advance written notice to Merck.
   
 4.4
Publicity/Use of Names/Disclosure of Terms
   
 4.4.1
Both Parties hereby agree that, on or after the Effective Date, Geron may issue
the press release set forth in Schedule 4.4.1.
   
 4.4.2
No disclosure of the terms of this Agreement beyond those otherwise described in
the press release in Schedule 4.4.1, or otherwise previously publicly disclosed
as required by law, may be made by either Party. Neither Party shall use the
name, trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, except as may be required by law. Each
Party hereby consents to the use of its name by the other Party in making
reference to the existence of the Agreement only to the extent permitted in this
Section 4.4.2.
   
 4.4.3
Notwithstanding the above, either Party may disclose the terms of this Agreement
to accredited investors, investment bankers, or potential acquirors or merger
candidates in the context of due diligence investigations of such Party,
provided that the party to which such information is disclosed is subject to a
nondisclosure obligation no less stringent that that specified in Section 4.1.

 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
21
 

--------------------------------------------------------------------------------


 
 
 5.
PAYMENTS; ROYALTIES AND REPORTS
   
 5.1
License Fee
   
 5.1.1
In consideration for license rights granted pursuant to Section 3.1, Merck will
pay Geron a non-refundable upfront license fee of two and one-half million
dollars ($U.S. 2.5 million). Such payment shall be made within thirty (30) days
after the Effective Date.
   
 5.2
Option Fee
   
 5.2.1
In consideration of the Option rights set forth in Section 3.2, Merck will pay
Geron a nonrefundable option fee of one million dollars ($U.S. 1 million) within
thirty (30) days after the Effective Date.
   
 5.3
Milestone Payments
   
 5.3.1
Subject to the terms and conditions of this Agreement, Merck shall pay a
non-refundable and non-creditable one-time only retention fee of * dollars
($U.S. *) no later than the earlier of (a) * months * or (b) within * (*) days
*;
   
 5.3.2
Subject to the terms and conditions of this Agreement, Merck shall pay a
one-time only non-refundable and non-creditable milestone of * dollars ($U.S. *)
within * (*) days after *.
   
 5.3.3
Subject to the terms and conditions of this Agreement, Merck shall pay to Geron
non-refundable and non-creditable payments set forth below in Section 5.3.2
below for the * to achieve such milestone:

 
 
 
 

 (a)    *
$ U.S.  *
 
 (b)    *
$ U.S.  *
 
 (c)    *
$ U.S.  *
 
 (d)    *
$ U.S.  *
 
 (e)    *
$ U.S.  *
 
 (f)    *
$ U.S.  *
 

 
 
5.3.4
For the first Non-DC Product to achieve a milestone set forth in Section 5.3.3
for the second Indication, Merck shall pay Geron for the achievement of such
milestone at a rate equal to * percent (*%) of the amounts set forth in Section
5.3.3. For the first Non-DC Product to achieve a milestone set forth in Section
5.3.3 for the third Indication, Merck shall pay Geron for the achievement of
such milestone at a rate equal to * percent (*%) of the amounts set forth in
Section 5.3.3. No further milestones shall be payable for subsequent achievement
of such milestones by the first or any subsequent Non-DC Product.

 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
22
 

--------------------------------------------------------------------------------


 
 
 
 

5.3.5  
Merck shall notify Geron in writing within thirty (30) days following the
achievement of each milestone set forth in Sections 5.3.2, 5.3.3, or 5.3.4, and
shall make the appropriate milestone payment within thirty (30) days after the
achievement of such milestone.

 

5.4  
Royalties for Non-DC Products

 
Royalties Payable By Merck. Subject to the terms and conditions of this
Agreement, Merck shall pay Geron royalties on Net Sales of Non-DC Products,
calculated on a Product-by-Product basis, as set forth in this Section 5.4.
 

5.4.1  
Royalties.

 
(a)  Patent Royalty Tiers. Subject to the remaining provisions of Section 5.4,
Merck shall pay Geron patent royalties in an amount equal to the following
percentage of Net Sales of Non-DC Products by Merck or its Related Parties,
provided that either (x) *; or (y) *:
 
(i)  * percent (*%) of worldwide Net Sales in each Calendar Year up to and
including * dollars ($U.S. *);
 
(ii)  * percent (*%) of worldwide Net Sales in each Calendar Year for the
portion of Net Sales exceeding * dollars ($U.S. *) up to and including * dollars
($U.S. *); and
 
(iii)  * percent (*%) of worldwide Net Sales in the Territory in each Calendar
Year for the portion of Net Sales exceeding * dollars ($U.S. *).
 
For the avoidance of doubt, Merck’s royalty obligations under this Section
5.4.1(a) shall apply to Merck’s Net Sales with respect to any Non-DC Product
that meets the requirements of Section 5.4.1(a), above; even if sale or
manufacture of such Non-DC Product is also covered by Merck Telomerase Program
Patent Rights; provided, that (i) it is understood that Merck Telomerase Program
Patent Rights are not included in the definition of Valid Patent Claims, and
(ii) royalties shall be due pursuant to this Section 5.4.1(a) only for the
duration set forth in Section 5.4.1(b).
 
(b)  By negotiated agreement of the Parties with respect to all aspects of
consideration applicable to this Agreement, payment of patent royalties pursuant
to Section 5.4.1(a) shall continue on a country-by-country basis until the later
of (1) *, or (2) *.
 
(c)  Know-How Royalty. Except as provided for in Section 5.4.1(a) above, in
countries where the * would not infringe a Valid Patent Claim, and provided that
*, Merck shall pay Geron a royalty rate on Net Sales at * percent *% of the rate
determined in Section 5.5.1(a). Such royalties shall be calculated after first
calculating royalties under Section 5.4.1(a) above.
 

5.4.2  
Royalty tiers pursuant to 5.4.1(a) and 5.4.1(b) shall be calculated based on
worldwide Net Sales of each Product , provided that the determination of whether
the royalty shall be calculated under 5.4.1(a) or 5.4.1(b) shall be determined
on a country-by-country basis. Royalties on each Product at the rates set forth
above shall continue on a country-by-country basis until the later of: (i) the
end of the royalty obligation under Section 5.4.1(a); or (ii) for a period of *
(*) years after First Commercial Sale of such Product in such country (the
“Royalty Period”). All royalties are subject to the following conditions:

 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
23
 

--------------------------------------------------------------------------------


 
 
(a)  that only one royalty shall be due with respect to the same unit of
Product;
 
(b)  that no royalties shall be due upon the sale or other transfer among Merck
or its Related Parties, but in such cases the royalty shall be due and
calculated upon Merck’s or its Related Party’s Net Sales to the first
independent Third Party;
 
(c)  no royalties shall accrue on the sale or other disposition of Product by
Merck or its Related Parties for use in a Clinical Trial; and
 
(d)  no royalties shall accrue on the disposition of Product in reasonable
quantities by Merck or its Related Parties as promotional samples;
 
(e)  no royalties shall accrue on the disposition of Product as donations made
by Merck in the ordinary course of business; provided, that *.
 

5.4.3  
Compulsory Licenses. *

 

5.4.4  
Retroactive Lump-Sum Payment of Royalties. *.

 
(a)  *.
 
(b)  *.
 
(c)  *.
 

5.4.5  
Non-cash Compensation. The Parties acknowledge that it may be impracticable to
anticipate all possible ways for Merck and its Related Parties to commercialize
and exploit the licenses granted to them hereunder or which are later
sublicensed to them, as the case may be, with respect to Non-DC Products, or for
Merck and/or its Affiliates to receive compensation therefor directly or
indirectly from Third Parties, but that Geron is properly entitled to
compensation therefor. Except as permitted pursuant to Section 5.4.2, if any of
Merck or its Related Parties transfers to a Third Party any Non-DC Products, and
does not receive compensation for such transfer equivalent to commercial sale of
Non-DC Products, (including if Merck or any of its Related Parties receive Net
Sales in the form of non-cash consideration for any Non-DC Product sold or
otherwise transferred to a Third Party) Merck shall be obligated to promptly
report such transfer to Geron. In such event, Merck and Geron shall discuss in
good faith and agree upon new ways of compensating Geron to the extent currently
contemplated under Section 5.4.1 and 5.4.2; provided that this provision shall
not apply to services received by Merck or its Related Parties from Third
Parties in the ordinary course of business.

 

5.5  
Reports; Payment of Royalty

 

5.5.1  
During the term of this Agreement following the First Commercial Sale of a
Product, Merck shall furnish to Geron a quarterly written report for the
Calendar Quarter showing the Net Sales of all Products subject to royalty
payments sold by Merck and its Related Parties in the Territory during the
reporting period and the royalties payable under this Agreement. Reports shall
be due on the * (*) day following the close of each Calendar Quarter. Royalties
shown to have accrued by each 

 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
24
 

--------------------------------------------------------------------------------



 

 
royalty report shall be due and payable on the date such royalty report is due.
Merck shall keep complete and accurate records in sufficient detail to enable
the royalties payable hereunder to be determined.




5.6  
Audits

 

5.6.1  
Upon the written request of Geron and not more than once in each Calendar Year,
Merck shall permit an independent certified public accounting firm of nationally
recognized standing selected by Geron and reasonably acceptable to Merck, at
Geron’s expense, to have access during normal business hours to such of the
records of Merck as may be reasonably necessary to verify the accuracy of the
royalty reports within twenty-four (24) months after receipt by Geron of such
royalty reports. The accounting firm shall disclose to Geron only whether the
royalty reports are correct or incorrect and the amount of any discrepancy. No
other information shall be provided to Geron.

 

5.6.2  
If such accounting firm identifies a discrepancy made during such period, the
appropriate Party shall pay the other Party the amount of the discrepancy within
thirty (30) days of the date Geron delivers to Merck such accounting firm’s
written report so concluding, or as otherwise agreed upon by the Parties. The
fees charged by such accounting firm shall be paid by Geron, provided, however,
that if such audit uncovers an underpayment of royalties by Merck that exceeds
* of the total royalties owed, then the fees of such accounting firm shall be
paid by Merck.

 

5.6.3  
Merck shall include in each sublicense granted by it pursuant to this Agreement
a provision requiring the sublicensee to make reports to Merck, to keep and
maintain records of sales made pursuant to such sublicense and to grant access
to such records by Geron’s independent accountant to the same extent required of
Merck under this Agreement.

 

5.6.4  
Upon the expiration of * (*) months following the end of any Calendar Year, the
calculation of royalties payable with respect to such year shall be binding and
conclusive upon Geron, and Merck and its Related Parties shall be released from
any liability or accountability with respect to royalties for such year.

 

5.6.5  
Geron shall treat all financial information subject to review under Section
5.6.1 or under any sublicense agreement in accordance with the confidentiality
and non-use provisions of this Agreement, and shall cause its accounting firm to
enter into an acceptable confidentiality agreement with Merck and/or its Related
Parties obligating it to retain such information in confidence pursuant to such
confidentiality agreement.

 

5.7  
Payment Exchange Rate

 

5.7.1  
All payments to be made by Merck to Geron under this Agreement shall be made in
United States dollars and may be paid by bank wire transfer in immediately
available funds to such bank account in the United States as may be designated
in writing by Geron from time to time. In the case of sales outside the United
States, the rate of exchange to be used in computing the monthly amount of
currency equivalent in United States dollars due Geron shall be made at the
monthly rate of exchange utilized by Merck in its worldwide accounting system,
prevailing on the third to the last business day of the month preceding the
month in which such sales are recorded by Merck.

 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
25
 

--------------------------------------------------------------------------------


 
 

5.8  
Income Tax Withholding

 

5.8.1  
If laws, rules or regulations require withholding of income taxes or other taxes
imposed upon payments set forth in this Article 5, Merck shall make such
withholding payments as may be required and shall subtract such withholding
payments from the payments set forth in this Article 5. Merck shall deliver to
Geron a proof of payment within a reasonable period of time after making such
withholding payment.

 

6.  
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

6.1  
Representations and Warranties

 

6.1.1  
Geron Representations and Warranties. Geron represents and warrants to Merck
that, except as indicated in Schedule 6.1.1, as of the Effective Date of this
Agreement:

 
(a)  to Geron’s knowledge, the Geron Patent Rights and Geron Know-How exist and
are not invalid or unenforceable, in whole or in part in the Field;
 
(b)  it has the full right, power and authority to enter into this Agreement, to
perform its obligations under the Research Program and to grant the licenses
granted under Article 3 hereof;
 
(c)  it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in Geron Patent Rights or Geron
Know-How in the Field;
 
(d)  to Geron’s knowledge, it is the sole and exclusive owner or licensee of the
Geron Patent Rights and Geron Know-How, all of which are (and shall be, in the
case of Geron’s interest in Program Patent Rights and Program Know-How) free and
clear of any liens, charges and encumbrances, and no other person, corporate or
other private entity, or governmental entity or subdivision thereof, has or
shall have any claim of ownership whatsoever with respect to the Geron Patent
Rights and Geron Know-How in the Field;
 
(e)  to Geron’s knowledge there are no claims, judgments or settlements against
or owed by Geron and no pending or threatened claims or litigation relating to
the Geron Patent Rights and Geron Know-How; and
 
(f)  to Geron’s knowledge Geron has disclosed to Merck all reasonably relevant
information regarding the Geron Patent Rights and Geron Know-How in the Field
licensed under this Agreement; and
 
(g)  Geron has been informed of the potential co-promotion rights held by a
Third Party, and is aware that its co-promotion rights pursuant to Section 3.6
are limited by Merck’s pre-existing obligations to such Third Party, as detailed
in Schedule 6.1.2.
 

6.1.2  
Merck Representations and Warranties. Merck represents and warrants to Geron
that, except as indicated in Schedule 6.1.2, as of the Effective Date:

 
(a)  it has the full right, power and authority to enter into this Agreement,
and to perform its obligations under the Research Program, and to grant the
licenses granted under Article 3 hereof;
 
 
26
 

--------------------------------------------------------------------------------


 
 
(b)  to Merck’s knowledge, it owns or Controls all intellectual property rights
that as of the Effective Date *;
 
(c)  it has had a full opportunity to conduct, and has conducted, a diligence
review of the Geron Patent Rights, Geron Know-How and the information disclosed
in Schedule 6.1.1 and other matters relevant to this Agreement.
 
(d)  Merck has been informed of the license rights granted by Geron, and the
pre-existing obligations of Geron, to a Third Party, and is aware that
exclusivity with respect to any license to Merck to develop and commercialize DC
Products, DC/Non-DC Therapies, and DC/Adeno/DNA Therapies under the option
rights set forth in Section 3.2.3 is limited by the license rights granted, and
Geron’s pre-existing obligations, to such Third Party, as detailed in Schedule
6.1.1.
 

6.2  
Representation and Covenant by Geron Related to Colorado Agreement

 
Geron represents and warrants to Merck that as of the Effective Date, Geron is
party to an Intellectual Property License Agreement with the University
Technology Corporation (“Colorado”) dated December 9, 1996, as such agreement is
amended as of the Effective Date, true and correct copies of which have been
provided to Merck prior to the Effective Date (“Colorado Agreement”). Geron
hereby covenants that in no event shall Geron terminate or amend, or knowingly
take any action or fail to take any action that will cause the termination or
amendment of, the Colorado Agreement after the Effective Date in a manner that
would prejudice the rights of Merck pursuant to the Colorado Agreement.
 

6.3  
Limitation of Liability.

 
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, PUNITIVE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
ANY LOSS OF PROFITS, LOSS OF BUSINESS, LOSS OF USE, LOSS OR INACCESSIBILITY OF
DATA, OR INTERRUPTION OF BUSINESS, ARISING UNDER OR RELATING TO THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 

7.   INDEMNIFICATION; INSURANCE

 

7.1  
Indemnification by Geron

 
Subject to the limitation of liability set forth in Section 6.1.4 hereof, Geron
hereby agrees at all times during the term of this Agreement to indemnify,
defend and hold harmless Merck and its Affiliates (collectively, “Merck
Indemnified Parties”) from and against any and liabilities, actions, losses,
damages, claims or expenses, including reasonable attorneys’ fees and costs
(collectively, “Indemnified Losses”), arising from or based on a breach of
Geron’s representations and warranties contained in Section 6.1.1, provided that
such indemnification obligation shall not apply to Indemnified Losses on the
part of a Merck Indemnified Party to the extent such Merck Indemnified Party is
adjudicated (in a final non-appealable judgment) to have acted in a grossly
negligent or willfully wrongful manner.
 
 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 
27
 

--------------------------------------------------------------------------------


 
 

7.2  
Indemnification by Merck

 
Merck agrees to defend, indemnify and hold harmless Geron and its Affiliates;
the University of Colorado; University License Equity Holdings, Inc.; and the
Howard Hughes Medical Institute, and each of their directors, officers,
employees, and agents (collectively the "Geron Indemnified Parties") from and
against any and all Indemnified Losses (a) arising from or based on a breach of
Merck’s representations and warranties contained in Section 6.1.2, or (b)
resulting from personal injury, product liability or property damage relating to
or arising from: (i) the manufacture, use, promotion or sale of any Product by
Merck or its Related Parties; or (ii) the use by any person of a Product made,
created, sold or otherwise transferred by Merck or its Related Parties; or (iii)
the use by Merck or its Related Parties of Geron Patent Rights, Geron Know-How,
Geron Program Patent Rights or any Geron interest in Program Know-How outside
the Field; provided that such indemnification obligation shall not apply to
Indemnified Losses on the part of a Geron Indemnified Party to the extent such
Geron Indemnified Party is adjudicated (in a final non-appealable judgment) to
have acted in a grossly negligent or willfully wrongful manner.
 

7.3  
Notification of Claims; Conditions to Indemnification Obligations

 
The Parties shall promptly notify each other of any claims or suits with respect
to which indemnification under this Agreement is or could be sought. The Party
requesting indemnification shall permit the indemnifying Party to assume the
defense of such claims or suits giving rise to the request at the indemnifying
Party’s sole expense. The Party requesting indemnification shall cooperate with
the indemnifying Party in such defense when reasonably requested to do so. In no
event shall the indemnifying Party compromise or settle any claim or suit in a
manner that admits fault or negligence on the part of the indemnified Party, or
that would otherwise adversely affect any rights of the indemnified Party,
without the prior written consent of the indemnified Party. The indemnifying
Party shall have no liability under this Article 7 with respect to claims or
suits settled or compromised without the indemnifying Party’s prior knowledge
and express written consent.
 

7.4  
Insurance

 
Throughout the term of this Agreement, Merck shall obtain and keep in force
comprehensive general liability insurance or shall self insure covering each
occurrence of bodily injury and property damage in amounts consistent with other
similar contractual arrangements of Merck. Merck shall deliver to Geron, at
Geron’s request, an insurer or insurer’s agent signed Certificates of Insurance,
as evidence that policies providing such coverage of insurance are in full force
and effect and with insurers, having an AM Best (A-) or higher rating.
Thereafter, the certificates of insurance shall be provided annually. These
Certificates shall provide that not less than thirty (30) calendar days advance
notice will be given in writing to Geron of any cancellation, termination, or
material alteration of said insurance policies. The Geron Indemnified Parties
shall be added as additional insureds on all policies. Except for Indemnified
Losses on the part of a Geron Indemnified Party to the extent such Geron
Indemnified Party is adjudicated (in a final non-appealable judgment) to have
acted in a grossly negligent or willfully wrongful manner, Merck's insurance
shall be primary with no contribution by Geron's insurance.
 
 
28
 

--------------------------------------------------------------------------------


 
 

8.  
PATENT PROVISIONS

 

8.1  
Geron Patent Rights

 

8.1.1  
Filing Prosecution and Maintenance of Geron Patent Rights

 
Geron shall use Commercially Reasonable Efforts to file, prosecute and maintain
in the Territory the Geron Patent Rights licensed to Merck under this Agreement.
Geron shall provide Merck with periodic updates on prosecution of Geron Patent
Rights relevant to the Field and shall cooperate with Merck with respect to
strategies for securing patent protection for the Field. In particular, Geron
shall consult with Merck and consider Merck’s suggestions regarding countries
where such Geron Patent Rights shall be filed. All final decisions with respect
to prosecution of Geron Patent Rights shall be made by Geron.
 

8.1.2  
Interference, Opposition, Reexamination and Reissue of Geron Patent Rights

 
  (a)     Geron shall, within ten (10) days of learning of such event, inform
Merck of any request for, or filing or declaration of, any interference,
opposition, reissue or reexamination relating to Geron Patent Rights. Merck and
Geron shall thereafter consult and cooperate fully to determine a course of
action with respect to any such proceeding. All final decisions with respect to
such proceedings shall be made by Geron.
 
  (b)     Any decision to initiate any reexamination, interference or reissue
proceeding relating to Geron Patent Rights relevant to the Field shall be taken
in consultation with Merck, but any final decision with respect to such
proceedings shall be made by Geron.
 
  (c)     In connection with any interference, opposition, reissue, or
reexamination proceeding relating to Geron Patent Rights relevant to the Field,
Merck and Geron will cooperate fully and will provide each other with any
information or assistance that either may reasonably request. Geron shall keep
Merck informed of developments in any such action or proceeding, including, to
the extent permissible by law, consultation on any settlement, the status of any
settlement negotiations and the terms of any offer related thereto. Any final
decision to settle any such action shall be made by Geron.
 
  (d)     Geron shall bear the expense of any interference, opposition,
reexamination, or reissue proceeding relating to Geron Patent Rights.
 

8.1.3  
Enforcement and Defense of Geron Patent Rights and Geron Know-How

 
  (a)     Each Party shall provide the other with notice of any infringement or
declaratory judgment action with respect to Geron Patent Rights or
misappropriation or misuse of Geron Know-How with respect to Non-DC Products in
the Field that may come to its attention. Merck and Geron shall thereafter
consult and cooperate fully to determine a course of action, including but not
limited to the commencement of legal action to terminate such infringement or
misappropriation. As between Merck and Geron, Geron shall have the right to
initiate and prosecute such legal action at its own expense, and to control the
defense of any declaratory judgment action, relating to Geron Patent Rights.
Geron shall keep Merck informed of developments in any such action or
proceeding, including consultation on any settlement, the status of any
settlement negotiations and the terms of any offer related thereto.
 
 
29

--------------------------------------------------------------------------------


 
 
  (b)     At Geron’s request, Merck shall join any such action as a party. Merck
and Geron may agree to jointly undertake a legal action to defend or enforce the
Geron Patent Rights or Geron Know-How in the Field.
 
  (c)     With respect to infringement of Geron Patent Rights or
misappropriation or misuse of Geron Know-How in connection with a product which
would, under this Agreement constitute a Non-DC Product for use in the Field
then, where such product is either (1) a product marketed by a Third Party, or
(2) a product proposed to be marketed by a Third Party and in respect of which
Geron or Merck has received certification under 21 U.S.C. §§355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV) or its successor provisions, or any similar provisions
relating to biologicals in a country in the Territory, Geron’s right to initiate
and prosecute an appropriate legal action shall be a first right. Within five
(5) business days of receipt of such certification, Geron shall provide Merck
with a copy of such certification and Geron shall timely inform Merck if it
elects not to exercise such first right and, subject to any other obligations of
Geron existing as of the Effective Date, Merck shall thereafter have the right
to initiate and prosecute such action to terminate infringement, of Geron Patent
Rights, or misappropriation or misuse of Geron Know-How in the names of Merck
and, if necessary, Geron. If Merck exercises its right to assume initiation
and/or prosecution of such actions, Merck shall keep Geron informed of
developments in any such action or proceeding, including consultation on any
settlement, the status of any settlement negotiations and the terms of any offer
related thereto. No settlement or other concession of any action related to
Geron Patent Rights initiated by Merck as permitted by this paragraph shall be
entered into without Geron’s written agreement.
 
  (d)     In any action pursuant to this Section 8.1.3, each Party shall have
the right to be represented by counsel of its own choice, and Merck and Geron
will cooperate fully and will provide each other with any information or
assistance that either may reasonably request.
 

8.1.4  
Any recovery obtained by either Geron or jointly by Merck and Geron in
connection with or as a result of any action contemplated by this Section 8.1,
whether by settlement or otherwise, shall be shared in order as follows:

 
(a)  The Party which initiated and prosecuted the action shall recoup all of its
costs and expenses incurred in connection with the action;
 
(b)  The other Party shall then, to the extent possible, recover its costs and
expenses incurred in connection with the action; and
 
(c)  the amount of any recovery remaining shall then be allocated between the
Parties on a pro rata basis taking into consideration the relative economic
losses suffered by each Party.
 

8.2  
Licensed Program Patent Rights 

 

8.2.1  
Filing, Prosecution and Maintenance of Licensed Program Patent Rights

 
(a) Geron shall have the first right to file, prosecute and maintain in the
Territory, upon appropriate consultation with Merck, the Geron Program Patent
Rights, and Merck shall have the first right to file, prosecute and maintain in
the Territory, upon appropriate consultation with Geron, the Merck Program
Patent Rights and Joint Program Patent Rights. Each Party shall promptly provide
a written report to the other Party of any potentially patentable Program
Know-How that may be solely or partially owned by the other Party prior to the
filing of any corresponding patent application, together with the Party’s
determination of inventorship for that Invention. With respect to all proposed
Licensed Program Patent Rights for which a patent application is to be filed,
the filing Party shall give the non-filing Party an opportunity to review the
text of the application before filing, shall consult with the non-filing Party
with respect thereto, including with respect to determination of inventorship
and ownership. The filing Party shall supply the non-filing Party with a copy of
the application as filed, together with notice of its filing date and serial
number. Upon request by the non-filing Party, the filing Party shall also
provide the non-filing Party with timely copies of all papers related to the
prosecution and maintenance of patents and patent applications covering Licensed
Program Patent Rights at least fifteen (15) days in advance of the filing of any
response and shall take into account any comments and suggestions made by the
non-filing Party. Each Party shall promptly give notice to the other of the
allowance, grant, lapse, revocation, surrender, invalidation or abandonment of
any Licensed Program Patent Rights for which it is responsible for the filing,
prosecution and maintenance. With respect to all filings hereunder, the filing
Party shall be responsible for payment of all costs and expenses related to such
filings.
 
30
 

--------------------------------------------------------------------------------


 
 
(b) If the Party with the first right to file, prosecute or maintain Licensed
Program Patent Rights elects not to do so, it shall timely notify the other
Party, and the other Party shall have the right to file, prosecute or maintain,
as applicable, such Licensed Program Patent Rights. The non-filing Party shall
execute such documents and perform such acts at its expense as may be reasonably
necessary for the other to perform such filing, prosecution and/or maintenance.
In the event that Geron elects not to file, prosecute or maintain Licensed
Program Patent Rights , and Merck assumes the burden of doing so, then the
associated expenses and costs incurred by Merck shall be fully creditable
against any royalties owed by Merck under this Agreement; provided, however,
that no royalty payment when due, regardless of the number of such credits
available in accordance with the terms of this Agreement, shall be reduced by
more than * percent (*%). Unused credits may be carried over into subsequent
royalty periods. In the event that Merck elects, pursuant to the notice
provisions of Section 10.4, not to file, prosecute or maintain Licensed Program
Patent Rights, and Geron assumes the burden of doing so, then the associated
expenses and costs incurred by Geron shall be borne by Geron, and Geron shall
receive an automatic, irrevocable fully paid-up and freely sublicensable license
under any such Licensed Program Patent Rights.
 

8.2.2  
Interference, Opposition, Reexamination and Reissue

 
(a) Each Party shall, within ten (10) days of learning of such event, inform the
other of any request for, or filing or declaration of, any interference,
opposition, reissue or reexamination relating to Program Patent Rights. The
right to control any such proceeding with respect to Licensed Program Patent
Rights shall be as specified with respect to patent filing, prosecution and
maintenance in Section 8.2.1.
 
(b) Neither Party shall initiate any reexamination, interference or reissue
proceeding relating to Licensed Program Patent Rights without the prior written
consent of the other, which consent shall not be unreasonably withheld.
 
 


 


 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
31
 

--------------------------------------------------------------------------------



 
(c) In connection with any interference, opposition, reissue, or reexamination
proceeding relating to Licensed Program Patent Rights, Merck and Geron will
cooperate fully and will provide each other with any information or assistance
that either may reasonably request. Each Party shall keep the other informed of
developments in any such action or proceeding, including, to the extent
permissible by law, consultation on and approval of any settlement, the status
of any settlement negotiations and the terms of any offer related thereto.
 
(d) Geron shall bear the expense of any interference, opposition, reexamination,
or reissue proceeding relating to Geron Program Patent Rights. Merck shall bear
the expense of any interference, opposition, reexamination, or reissue
proceeding relating to Merck Program Patent Rights or Joint Program Patent
Rights.
 

8.2.3  
Enforcement and Defense of Program Know-How and Licensed Program Patent Rights

 
(a) Each Party shall give the other notice of either (i) any infringement of
Licensed Program Patent Rights, (ii) any declaratory judgment action relating to
Licensed Program Patent Rights or (iii) any misappropriation or misuse of
Program Know-How that is licensed hereunder, that may come to its attention.
Geron shall have the right to initiate and prosecute, at its own expense,
actions to terminate any infringement of Geron Program Patent Rights and/or to
control the defense of any declaratory judgment action relating to Geron Program
Patent Rights. Merck shall have the right to initiate and prosecute, at its own
expense, actions to terminate any infringement of Merck Program Patent Rights
and/or to control the defense of any declaratory judgment action relating to
Merck Program Patent Rights. The Parties shall mutually agree on any strategy to
initiate and prosecute actions to terminate any infringement of Joint Program
Patent Rights and/or to control the defense of any declaratory judgment action
relating to Joint Program Patent Rights. The Parties shall mutually agree on any
strategy to bring non-patent legal action to address any misappropriation or
misuse of Program Know-How . (b) With respect to infringement of Licensed
Program Patent Rights , if the Party having the right to initiate and prosecute
an action as provided in this Section 8.2.3 elects not to exercise such right,
it shall promptly inform the other, and at the request of the other Party, the
Parties shall agree upon a strategy and cost-sharing arrangement under which the
other Party may initiate and prosecute such action and/or control the defense of
such declaratory judgment action in the name of one or both of the Parties as
necessary and/or appropriate. For any action to terminate any infringement of
Licensed Program Patent Rights or address any misappropriation or misuse of
Program Know-How, in the event that a first Party is unable to initiate or
prosecute such action solely in its own name, the other Party will join such
action voluntarily and will execute and cause its Affiliates and/or Related
Parties to execute all documents necessary for the first Party to initiate
litigation to prosecute and maintain such action.
 
(c) In connection with any action under this Section 8.2.3, Merck and Geron will
cooperate fully and will provide each other with any information or assistance
that either may reasonably request. Each Party shall keep the other informed of
developments in any action or proceeding, including, to the extent permissible
by law, consultation on and approval of any settlement, the status of any
settlement negotiations and the terms of any offer related thereto. Each Party
shall have the right to be represented by counsel of its own choice.
 

8.2.4  
Any recovery obtained by either or both Merck and Geron in connection with or as
a result of any action contemplated by this Section, whether by settlement or
otherwise, shall be shared in order as follows:

 
 
32

--------------------------------------------------------------------------------


 
(a)  the Party which initiated and prosecuted the action shall recoup all of its
costs and expenses incurred in connection with the action;
 
(b)  the other Party shall then, to the extent possible, recover its costs and
expenses incurred in connection with the action; and
 
(c)  the amount of any recovery remaining shall then be allocated between the
Parties on a pro rata basis taking into consideration the relative economic
losses suffered by each Party.
 

8.2.5  
Each Party shall inform the other of any certification regarding any Licensed
Program Patent Rights it has received pursuant to either 21 U.S.C.
§§355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its successor provisions, or any
similar provisions relating to biologicals in a country in the Territory , and
shall provide the other Party with a copy of such certification within five (5)
days of receipt. Geron’s and Merck’s rights with respect to the initiation and
prosecution of any legal action as a result of such certification or any
recovery obtained as a result of such legal action shall be as defined in
Section 8.2.3 hereof. Regardless of which Party has the right to initiate and
prosecute such action, both Parties shall, as soon as practicable after
receiving notice of such certification, convene and consult with each other
regarding the appropriate course of conduct for such action. The non-initiating
Party shall have the right to be kept fully informed and participate in
decisions regarding the appropriate course of conduct for such action, and the
right to join and participate in such action.

 

8.3  
Patent Term Restoration

 

8.3.1  
The Parties hereto shall cooperate with each other, including without limitation
to provide necessary information and assistance as the other Party may
reasonably request, in obtaining patent term restoration or supplemental
protection certificates or their equivalents in any country in the Territory
where applicable to any Patent Rights subject to this Agreement.

 

9.  
TERM AND TERMINATION

   

9.1  
Term and Expiration

 

9.1.1  
This Agreement shall be effective as of the Effective Date and unless terminated
earlier pursuant to Sections 9.2 or 9.3 below, this Agreement shall continue in
effect until expiration of all royalty obligations hereunder. Upon natural
expiration of this Agreement, Merck’s licenses pursuant to Section 3.1 shall
become fully paid-up, perpetual licenses.

 

9.2  
Termination by Merck

 

9.2.1  
Notwithstanding anything contained herein to the contrary, Merck shall have the
right to terminate this Agreement at any time after the second anniversary of
the Effective Date in its sole discretion by giving ninety (90) days’ advance
written notice to Geron. No later than thirty (30) days after the effective date
of such termination, each Party shall return or cause to be returned to the
other Party all Information in tangible form received from the other Party and
all copies thereof; provided, however, that each Party may retain any
Information reasonably necessary for such Party’s continued practice under any
license(s) which do not terminate pursuant to this Section, and may keep one
copy of Information received from the other Party in its confidential files for
record purposes. In the event of termination under this Section 9.2.1 each Party
shall pay any amounts then due and owing to the other Party as of the
termination date; (ii) except for the surviving provisions set forth in Section
9.5 hereof and Section 3.3, the rights and obligations of the Parties hereunder
shall terminate as of the date of such termination, provided, however, that
Merck shall have a fully paid up non-exclusive license to use Geron’s interest
in Joint Program Patent Rights and Joint Program Know-How for research purposes
only; and (iii) in the event that Merck has obtained an exclusive license right
from a Third Party to the use of Telomerase Antigen with such Third Party’s
intellectual property, Merck shall promptly terminate Merck’s exclusive rights
under such license with such Third Party specifically related to Telomerase
Antigen and shall promptly notify Geron of the date of such termination. In the
event of termination under this Section 9.2, in addition to other provisions of
the Agreement that are specified to survive termination in Section 9.4.2,
Article 5 of the Agreement (other than any and all aspects of patent royalties
payable under 5.4.1(a)) shall also survive termination.

 
 
33

--------------------------------------------------------------------------------


 
 
 

9.3  
Termination for Cause 

 

9.3.1  
Notice and Cure. In the event that a first Party views that the second Party is
in material breach of its obligations hereunder as a result of causes and
reasons within the control of the second Party then the first Party shall
provide written notice to the second Party providing a detailed explanation of
the asserted material breach. The second Party shall then either (1) cure such
asserted material breach within ninety (90) days after actual receipt of such
written notice (or such longer period as may be agreed by the Parties) or, if
the second Party disagrees that it is in material breach, (2) initiate dispute
resolution pursuant to Section 10.6, whereupon the ninety (90) day cure period
shall be tolled until the dispute is resolved.

 

9.3.2  
Material Breach. Either Party may terminate this Agreement upon written notice
for material breach but only after (1) the non-breaching Party has provided the
breaching Party with notice and an opportunity to cure as specified in 9.3.1 and
has failed to cure the breach; and (2) any dispute resolution invoked under
Section 10.6 pertaining to the existence of a material breach has been resolved.

 

9.3.3  
Financial Insolvency. Either Party may terminate this Agreement upon written
notice upon the filing or institution of bankruptcy, reorganization, liquidation
or receivership proceedings, or upon an assignment of a substantial portion of
the assets for the benefit of creditors by the other Party; provided, however,
that in the case of any involuntary bankruptcy proceeding such right to
terminate shall only become effective if the Party consents to the involuntary
bankruptcy or such proceeding is not dismissed within ninety (90) days after the
filing thereof.

 

9.3.4  
Effect of Termination for Cause on Licenses. If Merck terminates this Agreement
under Section 9.4 on the basis of material breach for which Merck cannot
otherwise be made whole by Geron, Merck’s licenses pursuant to Section 3.1 shall
continue and shall remain fully subject to all financial obligations set forth
in Section 5, except that, with respect to the royalty obligations set forth in
Section 5.4.1, Merck shall only be obligated to pay a royalty pursuant to
Section 5.4.1(a) for the duration of any Valid Patent Claim pursuant to Section
5.4.1(b)(1), and Merck shall not be obligated to pay a know-how royalty pursuant
to Section 5.4.1(c). Upon such termination by Merck, Geron shall, within thirty
(30) days after the effective date of such termination, return or cause to be
returned to Merck all Information in tangible form, and all substances or
compositions delivered or provided by Merck, as well as any other material
provided by Merck in any medium. If Geron terminates this Agreement under
Section 9.4, Merck’s licenses pursuant to Section 3.1 shall terminate as of such
termination date and Merck shall, within thirty (30) days after the effective
date of such termination, return or cause to be returned to Geron all
Information in tangible form and substances or compositions delivered or
provided by Geron, as well as any other material provided by Geron in any
medium.

 
 
34

--------------------------------------------------------------------------------


 
 

9.4  
Effect of Expiration or Termination; Survival

 

9.4.1  
If, after termination of this Agreement by Merck pursuant to Section 9.2 or by
Geron pursuant to Section 9.4, should Geron thereafter undertake development of
a Product, then at Merck’s sole discretion, Geron and Merck shall meet to
negotiate a license to Geron under any Merck Know-How that was conveyed to Geron
during the course of the Agreement. For the avoidance of doubt, Merck shall not
be obligated to provide such a license to Geron.

 

9.4.2  
Expiration or termination of this Agreement shall not relieve the Parties of any
obligation accruing prior to such expiration or termination. Any expiration or
termination of this Agreement shall be without prejudice to the rights of either
Party against the other accrued or accruing under this Agreement prior to
expiration or termination, including without limitation the obligation to pay
royalties for Product(s) sold prior to such expiration or termination. The
provisions of Article 4 shall survive the expiration or termination of this
Agreement and shall continue in effect for ten (10) years. In addition, the
provisions of Articles 1, 6, 7, 8, and 9 (other than Section 9.2) shall survive
any expiration or termination of this Agreement.

 

10.   MISCELLANEOUS

 

10.1  
Force Majeure

 

10.1.1  
Neither Party shall be held liable to the other Party nor be deemed to have
defaulted under or breached this Agreement for failure or delay in performing
any obligation under this Agreement to the extent that such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party, potentially including, but not limited to, embargoes, war, acts of war
(whether war be declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, or other acts of
God, or acts, omissions or delays in acting by any governmental authority or the
other Party. The affected Party shall notify the other Party of such force
majeure circumstances as soon as reasonably practical, and shall promptly
undertake all reasonable efforts necessary to cure such force majeure
circumstances.

 

10.2  
Assignment/ Change of Control

 

10.2.1  
Except as provided in this Section 10.2, this Agreement may not be assigned or
otherwise transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the consent of the other Party. Merck may,
without Geron’s consent, assign this Agreement and its rights and obligations
hereunder in whole or in part to a Merck Affiliate or in connection with a
Change of Control (as defined below). Geron may, without Merck’s consent, assign
this Agreement and its rights and obligations hereunder (except as specified
below) in connection with a Change of Control; provided, however, that Geron
must notify Merck at least thirty (30) days prior to completion of any Major
Pharma Change of Control, and Merck shall have the right, at any time after
receipt of such notice, to notify Geron of the termination of the Research
Program.

 

10.2.2  
Notwithstanding the foregoing, the rights and obligations of Geron in Section
3.6 may not be assigned in the event of a Major Pharma Change of Control under
any circumstances without Merck’s prior written consent.

 

10.2.3  
For purposes of this Section 10.2, a “Change of Control” of a Party shall be
deemed to occur if such Party is involved in a merger, reorganization or
consolidation, or if there is a sale of all or substantially all of such Party’s
assets or business relating to this Agreement or if a person or group other than
the current controlling person or group shall effectively acquire control of the
management and policies of such Party, and a “Major Pharma Change of Control”
shall mean a Change of Control in which the acquiring or merging or entity
either (i) has any cancer vaccine product in clinical development or approved in
any country, or (ii) had worldwide pharmaceutical sales in excess of * during
the Calendar Year preceding such merger or acquisition.

 
35
 

--------------------------------------------------------------------------------


 
 

10.2.4  
Any permitted assignee shall assume all assigned obligations of its assignor
under this Agreement. Any attempted assignment not in accordance with this
Section 10.2 shall be void.

 

10.3  
Severability

 

10.3.1  
If any one or more of the provisions contained in this Agreement is held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affects the substantive rights of the Parties. The
Parties shall in such an instance use their best efforts to replace the invalid,
illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

 

10.4  
Notices

 

10.4.1  
All notices which are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 
If to Geron, to:
Geron Corporation
230 Constitution Drive,
Menlo Park, CA  94025
Attention: Corporate Development
Facsimile No.: (650) 473-7750
           
and:
Latham & Watkins LLP
135 Commonwealth Dr.
Menlo Park, CA 94025
Facsimile No.: (650) 463-2600
   
If to Merck, to:
Merck & Co., Inc.
One Merck Drive
P.O. Box 100, WS3A-65
Whitehouse Station, NJ 08889-0100
Attention: Office of Secretary
Facsimile No.: *
   
and:
Merck & Co., Inc.
One Merck Drive
Attention: Chief Licensing Officer
P.O. Box 100, WS2A-30
Whitehouse Station, NJ 08889-0100
Facsimile: *

 
* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
36
 

--------------------------------------------------------------------------------



 
or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch, if sent by nationally-recognized overnight courier; or (c) on the
fifth (5th) business day following the date of mailing, if sent by mail.
 

10.5  
Applicable Law

 

10.5.1  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware and the patent laws of the United States, without
reference to any rules of conflict of laws.

 

10.6  
Dispute Resolution

 

10.6.1  
The Parties shall negotiate in good faith and use reasonable efforts to settle
any dispute, controversy or claim arising from or related to this Agreement or
the breach thereof. If the Parties do not fully settle, and a Party wishes to
pursue the matter, each such dispute, controversy or claim that is not an
“Excluded Claim” shall be finally resolved by binding arbitration in accordance
with the Commercial Arbitration Rules and Supplementary Procedures for Large
Complex Disputes of the American Arbitration Association (“AAA”), and judgment
on the arbitration award may be entered in any court having jurisdiction
thereof.

 

10.6.2  
The arbitration shall be conducted by a panel of three persons experienced in
the pharmaceutical business: within thirty (30) days after initiation of
arbitration, each Party shall select one person to act as arbitrator; and the
two Party-selected arbitrators shall select a third arbitrator within thirty
(30) days of their appointment. If the arbitrators selected by the Parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
appointed by the AAA. The place of arbitration shall be New York, New York, and
all proceedings and communications shall be in English.

 

10.6.3  
Either Party may apply to the arbitrators for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise resolved.
Either Party also may, without waiving any remedy under this Agreement, seek
from any court having jurisdiction any injunctive or provisional relief
necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ fees and any administrative fees of arbitration.

 

10.6.4  
Except to the extent necessary to confirm an award or as may be required by law,
neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable Delaware statute of limitations.

 

10.6.5  
The Parties agree that, in the event of a dispute over the nature or quality of
performance under this Agreement, neither Party may terminate this Agreement
until final resolution of the dispute through arbitration or other judicial
determination. The Parties further agree that any payments made pursuant to this
Agreement pending resolution of the dispute shall be refunded if an arbitrator
or court determines that such payments are not due.

 
37
 

--------------------------------------------------------------------------------


 
 

10.6.6  
As used in this Section, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns (a) the validity or infringement of a patent,
trademark or copyright; or (b) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory. Notwithstanding this Section 10.6.6,
the Parties agree that any dispute as to ownership arising under Sections 1.65
(Synthetic Epitope) and 1.27 (Fusion Protein) shall be subject to the dispute
resolution provisions of this Section 10.6 and shall not be considered an
Excluded Claim.

 

10.7  
Entire Agreement; Amendments

 

10.7.1  
This Agreement contains the entire understanding of the Parties with respect to
the Research Program and the licenses granted hereunder. Any other express or
implied agreements and understandings, either oral or written, with regard to
the Research Program or the licenses granted hereunder are superseded by the
terms of this Agreement. This Agreement may be amended, or any term hereof
modified, only by a written instrument duly executed by authorized
representatives of both Parties hereto.

 

10.8  
Headings

 

10.8.1  
The captions to the several Articles and Sections hereof are not a part of this
Agreement, but are merely for convenience to assist in locating and reading the
several Articles and Sections hereof.

 

10.9  
Independent Contractors

 

10.9.1  
It is expressly agreed that Geron and Merck shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture or agency. Neither Geron nor Merck shall have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior written
consent of the other Party.

 

10.10  
Waiver

 

10.10.1  
The waiver by either Party hereto of any right hereunder, or of any failure of
the other Party to perform, or of any breach by the other Party, shall not be
deemed a waiver of any other right hereunder or of any other breach by or
failure of such other Party, whether of a similar nature or otherwise.

 

10.11  
Cumulative Remedies

 

10.11.1  
No remedy referred to in this Agreement is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law.

 

10.12  
Waiver of Rule of Construction

 

10.12.1  
Each Party has had the opportunity to consult with counsel in connection with
the review, drafting and negotiation of this Agreement. Accordingly, the rule of
construction that any ambiguity in this Agreement shall be construed against the
drafting Party shall not apply.

 
38
 

--------------------------------------------------------------------------------


 
 
 

10.13  
Counterparts

 

10.13.1  
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 
 
39
 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 
 



MERCK & CO., INC.   GERON CORPORATION       BY: /s/ Richard Clark   BY: /s/
Thomas B. Okarma 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

RICHARD T. CLARK
CHIEF EXECUTIVE OFFICER AND PRESIDENT
 
THOMAS B. OKARMA
TITLE: CHIEF EXECUTIVE OFFICER AND PRESIDENT

      DATE: 7/14/05

--------------------------------------------------------------------------------

 
DATE: July 14, 2005

--------------------------------------------------------------------------------



 
8/2/05


 
40
 

--------------------------------------------------------------------------------


 





 
SCHEDULE 1.28
 
GERON PATENT RIGHTS
 
 



 geron101 [geron101.jpg]  
 
Patent
 
Serial No.
 
 
Geron Docket
 
Status
 
Title
           
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*



* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------



 
 


 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
                       
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*



* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 

 

--------------------------------------------------------------------------------


 


 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
 
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
                       





* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 

 

--------------------------------------------------------------------------------


 



 geron101 [geron101.jpg]
 
*.
 
Patent
 
Serial No.
 
 
Geron Docket
 
Ownership
 
Status
 
Title
             
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
 
*
                           

 




* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------




 
SCHEDULE 2.1
 
RESEARCH PROGRAM
 


 
*














* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


 
 

--------------------------------------------------------------------------------



 
SCHEDULE 3.6
 
 
CO-PROMOTION TERMS
 
 
*
 
 


 












* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 
 

--------------------------------------------------------------------------------



 
 
SCHEDULE 4.4.2
 
DRAFT PRESS RELEASE
 
GERON ENTERS INTO A COLLABORATION AND LICENSE AGREEMENT WITH MERCK & CO., INC.
FOR CANCER VACCINES TARGETING TELOMERASE




Menlo Park, CA - July XX, 2005 - Geron Corporation (Nasdaq: GERN) announced
today it has entered into a collaboration and license agreement with Merck &
Co., Inc. (NYSE: MRK) to develop a cancer vaccine targeting telomerase utilizing
Merck’s expertise in vaccine technologies.


Under the terms of the agreement, Geron will receive an upfront payment,
milestone payments upon achievement of certain development and regulatory
events, and royalties. Merck has also agreed to acquire equity in Geron at a
future date as part of Geron’s next round of financing. Additional financial
terms were not disclosed.


In addition, Merck has acquired an exclusive option to negotiate a separate
agreement for Geron’s dendritic cell-based telomerase vaccine currently in Phase
I/II clinical trials at Duke University Medical Center. Geron will receive an
option payment from Merck in consideration for the option. The structure and
terms of an agreement for the dendritic cell vaccine will be negotiated should
Merck exercise its rights under the option.


“This alliance reflects Merck’s recognition of telomerase as an important cancer
target and Geron’s recognition of the strength of Merck’s vaccine platform,”
said Thomas Okarma, M.D., Ph.D., Geron’s president and chief executive officer.
“Our decision to collaborate with Merck was an easy one to make. In the course
of our discussions, we have been impressed with Merck’s focus and commitment to
developing cancer vaccines.”


Geron and Merck have jointly developed a research and development plan to
optimize and expedite the demonstration of efficacy and tolerability of a
potential vaccine against telomerase using Merck’s platform. Meanwhile, Geron
will continue development of its dendritic cell-based vaccine product, which is
currently in Phase I/II clinical trials and is the subject of the exclusive
option obtained by Merck.


“We at Merck are excited about what Geron has demonstrated with telomerase in
cancer. Our objective is to combine our technologies with the hope of bringing a
product to market that may have application across a large number of cancers,”
said Stephen Friend, M.D., Ph.D., executive vice president, Advanced Technology
and Oncology at Merck Research Laboratories. “This is a project of high interest
and commitment at Merck, and is indicative of Merck’s strategic direction in
developing new anti-cancer therapies.”


TELOMERASE AND CANCER


Telomerase is an enzyme, active in most cancer cells, that maintains telomere
length at the ends of chromosomes. This activity confers replicative immortality
to the cells in the tumor, allowing the cancer to grow and metastasize over long
periods of time. Because telomerase is inactive or only transiently expressed in
normal human tissues, and is critical to the growth and progression of most
cancer types, it is regarded as a universal and specific cancer target.




(more)
 
 

--------------------------------------------------------------------------------



 
Page Two / Geron Enters Into a Collaboration and License Agreement with Merck &
Co., Inc. for Cancer Vaccines Targeting Telomerase




GERON CORPORATION


Geron is a biopharmaceutical company developing and commercializing three groups
of products: i) therapeutic products for oncology that target telomerase; ii)
pharmaceuticals that activate telomerase in tissues impacted by senescence,
injury or degenerative disease; and iii) cell-based therapies derived from its
human embryonic stem cell platform for applications in multiple chronic
diseases.


Geron has two anti-cancer products in the clinic that target telomerase:
GRN163L, a potent and specific telomerase inhibitor drug that has just received
clearance from the FDA to begin testing in patients with chronic lymphocytic
leukemia (CLL); and GRNVAC1, a telomerase therapeutic vaccine currently in
multiple Phase I/II trials at Duke in patients with prostate cancer.


In March, results of the first completed Phase I/II clinical trial at Duke of
GRNVAC1 in metastatic prostate cancer patients was published in the Journal of
Immunology (JI, 2005, 174:3798-38097). The vaccine protocol successfully
generated telomerase specific T-cell responses in 19 of 20 subjects. The vaccine
was well tolerated with no major treatment-related toxicities. Peak immune
responses to vaccination were remarkably high, with between 1%-2% of circulating
CD8+ T-cells demonstrating anti-telomerase specificity. Clinically, vaccination
was associated with a statistically significant increase in PSA doubling time
and clearance of prostate cancer cells from the patients’ blood.


This news release may contain forward-looking statements made pursuant to the
“safe harbor” provisions of the Private Securities Litigation Reform Act of
1995. Investors are cautioned that such forward-looking statements in this press
release regarding potential applications of Geron’s technologies constitute
forward-looking statements that involve risks and uncertainties, including,
without limitation, risks inherent in the development and commercialization of
potential products, need for future capital, dependence on collaborators and
maintenance of our intellectual property rights. Actual results may differ
materially from the results anticipated in these forward-looking statements.
Additional information on potential factors that could affect our results and
other risks and uncertainties are detailed from time to time in Geron’s periodic
reports, including the quarterly report on Form 10-Q for the quarter ended March
31, 2005.


Contact:
Geron Corporation 
David L. Greenwood
Chief Financial Officer
650-473-7765
###
 
 
 
 

--------------------------------------------------------------------------------



 
 
SCHEDULE 6.1.1
 
GERON SCHEDULE OF EXCEPTIONS
 


 
*
 












* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
 

--------------------------------------------------------------------------------



 


 
SCHEDULE 6.1.2
 
MERCK SCHEDULE OF EXCEPTIONS


 


 
*
 
 


 
 


* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
 